Citation Nr: 0115306	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  94-31 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

3.   Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for a lung disorder, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for an eye disorder, 
including glaucoma, blurred vision, and drainage, to include 
as due to an undiagnosed illness. 

7.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a fracture to the left ankle.

8.  Entitlement to an initial disability rating in excess of 
40 percent for low back strain with arthritis.

9.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.

10.  Entitlement to a compensable initial disability rating 
for residuals of an injury to the right thumb.

11.  Eligibility for financial assistance in acquiring 
specially adapted housing or financial assistance in 
acquiring special home adaptations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984 and from November 1990 to May 1991.

This matter is before the Board of veterans' Appeals (Board) 
from an adverse decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
dated in October 1991.  That decision granted the veteran's 
claim of entitlement to an increased rating for residuals of 
a fracture to the left lateral malleolus (left ankle) to 10 
percent disabling.  The veteran duly appealed the rating 
assigned.

A January 1992 RO decision granted the veteran's claims of 
entitlement to service connection for hypertension at 10 
percent disabling, an injury to the right thumb rated 
noncompensably, and low back strain with arthritis of the 
lumbar spine, rated noncompensable.  The veteran duly 
appealed the ratings assigned.  

An April 1992 RO decision denied the veteran's claim of 
entitlement to bilateral hearing loss.  This denial was duly 
appealed.

The disability rating for low back strain with arthritis of 
the lumbar spine was increased to 10 percent by a rating 
decision dated in May 1992.  The rating was increased to 40 
percent by a rating decision dated in May 1995.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an August 1993 rating decision, the RO denied the 
veteran's claims of entitlement to headaches, diarrhea, and 
drainage from both eyes, rash of the back and legs, 
seborrheic dermatitis, hair loss, glaucoma, and a cardiac 
condition.  The veteran duly appealed the denials of service 
connection for diarrhea, rash, headaches, and the eye 
conditions.

In August 1994, the RO denied the veteran's claim of 
entitlement to service connection for a lung disease, 
including as secondary to exposure to oil well fires during 
the veteran's service during the Gulf War.  This denial of 
service connection was duly appealed.

At the veteran's November 1994 RO hearing, he specifically 
withdrew his appeals of the denials of service connection for 
a cardiac condition, hair loss, and diarrhea in compliance 
with 38 C.F.R. § 20.204 (2000).  

In May 1995, the RO granted the veteran's claim of 
entitlement to total disability based on individual 
unemployability.  The disability rating for the left ankle 
fracture was increased to 20 percent.  See AB, 6 Vet. App. at 
38.  

In July 1997, the RO denied the veteran's claim for financial 
assistance in acquiring specially adapted housing or 
financial assistance in acquiring special home adaptations.  
The veteran duly appealed this denial.

In March 1999, the RO denied the veteran's claim of 
entitlement to service connection for tinnitus.  The veteran 
also duly appealed this denial.

Review of the record, in particular evidence submitted by the 
veteran received by the Board in May 2001, indicates he 
appears to be asserting entitlement to service connection for 
a right and left knee disorder as secondary to the service-
connected left ankle and low back disorders.  A claim for 
headaches secondary to service-connected posttraumatic stress 
disorder (PTSD) has also been raised.  These issues have not 
been developed for appellate purposes and are referred to the 
RO for appropriate development.

The Board has noted the representative's reference to a 
disability of the trachea.  However, this appears to be 
subsumed by the claim for a lung disorder for which the Board 
finds service connection is warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's headaches are not a symptom of an 
undiagnosed illness and did not have their inception during a 
period of active service.

3.  The veteran's skin disorder is not a symptom of an 
undiagnosed illness and did not have its inception during a 
period of active service.

4.   The veteran's bilateral hearing loss originated during a 
period of active service.

5.  The veteran's bilateral tinnitus may be reasonably 
associated to acoustic trauma in service or bilateral hearing 
loss.

6.  The veteran's lung disorder originated during a period of 
active service.

7.  The veteran's blurred vision is the result of refractive 
error.

8.  The veteran's glaucoma and drainage are not symptoms of 
an undiagnosed illness and are not causally related to a 
period of active service. 

9.  The veteran's residuals of a fracture to the left ankle 
are productive of subjective complaints of pain with 
limitation of motion, no deformity, no ankylosis, no 
shortening of the left lower extremity,  

10.  The veteran's low back strain with arthritis is 
productive of subjective complaints of pain with little 
evidence of neurological or mechanical deficit, occasional 
demonstrable muscle spasm, and intermittent relief from 
symptoms.

11.  The veteran's hypertension is productive of diastolic 
pressure readings predominantly below 110 and systolic 
pressure readings below 200 and no definite symptomatology.

12.  The veteran's residuals of the right thumb injury 
consist of subjective complaints of pain with full range of 
motion not impacted by pain, weakness, or fatigue.

13.  Service connection is in effect for low back strain with 
arthritis, PTSD, post fracture of the left ankle, 
hypertension, a thumb injury of the right hand, a skin 
disorder, bilateral hearing loss, and a lung disorder.

14.  The veteran is not in receipt of service connection for 
1) loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or 2) blindness in both eyes, having 
only light perception, plus, the anatomical loss or loss of 
use of one lower extremity; or 3) loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion with out the aid of 
braces, crutches, canes , or a wheelchair; or 4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.

15.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The veteran's headaches were not incurred in or 
aggravated by active service.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, §4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§5107); 
38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2000).

2.  The veteran's dermatitis/folliculitis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).

3.   The veteran's bilateral hearing loss was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303(d), 3.385 (2000).

4.  The veteran's bilateral tinnitus was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b);  38 C.F.R. §§ 3.102, 3.303(d).

5.  The veteran's lung disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107(b);  38 C.F.R. 
§§ 3.102, 3.303(d), 3.385 (2000).

6.  Refractive error is not a disability for which VA 
benefits can be granted.  38 C.F.R. §§ 3.303(c), 4.9 (2000).

7.  An eyesight disorder including glaucoma, blurred vision, 
and drainage, to include as due to an undiagnosed illness, is 
not shown to be incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 1991), 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2000).

8.  The criteria for an initial disability rating in excess 
of 20 percent for residuals of a fracture to the left ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b), 
4.1, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
(DC) 5010, 5270, 5271 (2000).

9.  The criteria for an initial disability rating in excess 
of 40 percent for low back strain with arthritis have not 
been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 
4.1, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a DC 5003, 5010, 5292, 
5293, 5295 (2000).

10.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, DC 7101 (1991), 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.31, 4.104, DC 7101 (2000).

11.  The criteria for an initial compensable disability 
evaluation for a right (minor hand) thumb disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 
4.1, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5224 (2000).

12.  Neither financial assistance in acquiring specially 
adapted housing nor financial assistance in acquiring special 
home adaptations are warranted because the veteran's claim 
lacks entitlement under the law.  38 U.S.C.A. § 2101 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.809, 3.809a (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the veteran's service medical records reveals 
treatment during the veteran's second period of service for 
high blood pressure, an injury to his left ankle, a 
reoccurring injury to his right hand, and a strained lower 
back.  All medical records, during and after service both 
private and VA, were carefully reviewed.  To the extent they 
are relevant to an issue on appeal, they will be mentioned in 
the narrative appropriate to the issue.  The Board has 
attempted to separate relevant evidence in its narrative to 
the specific disorder under discussion; however, to the 
extent that evidence may only appear under one section does 
not indicate that it was not considered in the evaluation of 
the merits of another disorder discussed in another section.

I.  Service Connection

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, through 
multiple communications over the course of the ten-year 
pendency of the veteran's claim, the RO apprised the veteran 
and his then-current representative of the basic requirements 
for direct service connection and the types of evidence 
needed to substantiate the claim.  The RO further provided 
notice of the requirements for the veteran's claim in the 
multiple rating decisions, statements of the case, and 
supplemental statements of the case.  The veteran has 
submitted private medical records in support of his claim.  
He has not identified any other private or VA medical records 
to support his claim that VA should assist in obtaining.

The RO has also provided the veteran with many medical 
examinations in an effort to assist the veteran in accordance 
with VCAA, Pub. L. No. 106-475, §3(a), 114 Stat. 2097-98 
(2000), (to be codified at 38U.S.C.A. § 5103A(d)).  Finally, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App.384, 392-94 (1993).  In sum, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

Generally, service connection may be established for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  Service connection 
connotes many factors, but basically it means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303(a) (2000).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

In addition to the foregoing laws and regulations pertaining 
to claims for service connection, the Board notes that upon 
enactment of the Persian Gulf War Veterans' Benefits Act, 
Pub. L. No. 103-446, § 106, 108 Stat. 4647, 4650-51 (1994), a 
new section 1117 was added to title 38, United States Code.  
That statute, now codified at 38 U.S.C.A. § 1117, authorizes 
VA to compensate any Persian Gulf War veteran suffering from 
a chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows:  

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:  

(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and  

(ii) by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.  

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.  

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.  

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.  

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.  

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:  

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or  

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.  

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  

38 C.F.R. § 3.317 (2000).  

The Board notes that the veteran's service personnel records 
reflect that he served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  The tenets of 
38 C.F.R. § 3.317 must therefore be applied.  

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.

Evidence

Review of the veteran's service medical records, during the 
veteran's period of active service, is negative for reports 
of complaints, findings, or diagnosis of headaches.

In August 1991, after the veteran's period of active service, 
the veteran complained of throbbing headaches with exertional 
activity in conjunction with treatment for his hypertension.  
A stress test was performed, which revealed no dysrhythmias 
or ST segment changes.  An elevated systolic pressure was 
noted with exercise and 25 mg HCTZ was added to the 
antihypertensive regimen.

Also noted in August 1991 were complaints of headaches with 
prolonged walking and climbing stairs.

An August 1993 VA physical examination notes complaints of 
constant headaches since the Persian Gulf.  An August 1993 X-
ray examination noted moderate localized spurring in C5-6 - 
degenerative spondylosis and degenerative arthritis posterior 
facet joints of C2-3-4.

The veteran was seen by a VA neurologist in September 1993.  
He reported three to four months after the war he began 
having bilateral frontal to occipital headaches daily.  There 
was pressure and throbbing.  They were worsened by reading or 
studying.  There were no apparent eliciting factors.  The 
diagnosis was headaches related to post traumatic stress 
disorder (PTSD). 

A September 1993 MRI of the brain found no intra-axial or 
extra-axial mass or hemorrhage identified.  There was no 
midline shift, and the ventricles and cisterns were normal.  
The brain parenchymal signal was normal.  The MRI was 
reported to be normal.

A December 1993 VA treatment record notes that the veteran's 
previous headaches and blurred vision were gone after being 
given glasses.

The veteran appeared at an RO hearing in November 1994.  He 
noted that he had headaches all the time.  He reported that 
he was recently diagnosed with a herniated disc in his neck 
by an MRI.  He was told this was the cause of his headaches.  
He reported that since his exit from service he had suffered 
from constant continuous headaches.  At times when he was 
asleep they were really painful.  Every week or two he would 
have an absolutely incapacitating headache that would make 
him lie down.  The veteran was taking pain pills

Analysis

As the Court stated in Neumann v. West, 14 Vet. App. 12, 22 
(2000), "signs or symptoms of a chronic disability are 
afforded presumptive service connection precisely because 
they cannot be attributed to any known clinical diagnosis."  
(emphasis in original).  Because the medical evidence shows 
that the veteran's symptoms of chronic headaches have been 
clinically diagnosed, respectively, as related to the 
veteran's PTSD, because of the veteran's vision defect, or in 
conjunction with a cervical spine disorder, those 
"symptoms" are not manifestations of an undiagnosed 
illness.  Thus, the veteran's claim for service connection 
for chronic headaches as a manifestation of an undiagnosed 
illness must be denied based upon presumptive service 
connection.

Although the veteran's headaches were noted by a service 
physician in August 1991, the evidence does not show that the 
veteran's headache disorder is the result of disease or 
injury that occurred during a period of active service.  The 
veteran's period of active duty ended in May 1991.

The evidence preponderates against the grant of service 
connection for headaches based upon direct service 
connection.  There is no evidence of chronic headaches during 
the veteran's period of service.  His first complaints of 
headaches date several months after his exit from service.  
While a September 1993 VA examiner noted a diagnosis of 
headaches related to PTSD, the Board notes that subsequent to 
the veteran's receipt of corrective lenses, his headaches 
were reportedly gone.  In addition, the veteran was 
subsequently diagnosed with a cervical disc disorder that has 
been found to be non-service-connected; the veteran's 
headaches were noted to be related to that disorder.  The 
majority of the evidence points to the veteran's headaches 
first reported after active service and occurring as the 
result of non-service-connected conditions or more a 
manifestation of his PTSD in view of a VA medical opinion.  
This secondary claim has been referred to the RO.

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is not in 
relative equipoise.  Under the circumstances, direct service 
connection may not be granted, applying the "benefit of the 
doubt" rule.  See 38 U.S.C.A. §§ 5107(b) (West 1991), as 
amended by The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Accordingly, it is 
the finding of the Board that the record supports a denial of 
entitlement to service connection for headaches.  38 U.S.C.A. 
§§ 1110, 5107 (b); 38 C.F.R. §§ 3.102, 3.303(d).

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

The Evidence

In June 1981 the veteran was treated for complaints of a rash 
on his arms with swelling.  The assessment was multiple 
mosquito bites on both arms with some swelling noted at the 
left wrist.  He was seen several weeks later and treated for 
possible cellulitis in the left wrist.

Review of the remainder of the veteran's service medical 
records is negative for reports of complaints, finding, or 
diagnosis of any skin disorder.

Private treatment records of a July 1991 examination by Dr. 
J.C-C.L. show findings of a number of papular rashes over the 
trunk and waist.  The diagnosis was diffuse dermatitis rule 
out scabies infestation. 

The veteran submitted an August 1991 medical report from Dr. 
J.C-C.L.  The report notes a diagnosis of dermatitis.  

At the September 1991 VA examination there was no evidence of 
any gross dermatological condition.  There were no abnormal 
pigmentations.

The veteran was treated in June 1993 for complaints of a skin 
lesion on his left shoulder.  He reported having a dark 
lesion on his left shoulder since his return from the Persian 
Gulf.  The lesion had been biopsied.  The diagnosis was 
hemangioma of the left shoulder.  Also noted was generalized 
folliculitis of the upper arms, trunk, and thighs.  This was 
diagnosed as keratosis pylaris [sic].  

An August 1993 VA physical examination notes complaints of a 
body rash; a papular erythematous rash of the face, scalp, 
chest, back, and arms. 

The veteran submitted a statement in July 1994 noting that he 
continued to have a recurrent rash that was sometimes severe 
and often caused skin discoloration.  He noted that it looked 
like mosquito bites with small watery pustules.  He reported 
that doctors at VA had told him there was nothing wrong, but 
he wanted to know why he still had it.

The veteran was examined in by VA for compensation purposes 
in September 1996.  The C-file was read by the examiner and 
outlined in history.  The examiner noted a diffuse rash with 
1 to 2 mm papules over the back that are largely confined to 
the follicles.  The examiner diagnosed a rash on the back 
consistent with folliculitis and past impressions of 
keratosis pilaris and seborrhea.  The rash did have features 
of keratosis pilaris but in the examiner's opinion did not 
resemble seborrhea.

The veteran was treated for his rash in October 1994.  It was 
diagnosed as atopic dermatitis with excoriation.  He was 
prescribed a cream to control the rash. 

The veteran testified at a RO hearing in November 1994.  He 
reported that he had a rash all over him in May 1991 at which 
time he was seen by a state disability doctor.  He described 
it as like little mosquito bites with water in them.  The 
veteran reported that the rash was essentially all over his 
body.  He was using a steroid cream at the time of the 
hearing to clear the rash.  The veteran reported that he did 
not have the rash in service.  He reported that in July 1991 
it would go away and then come back but eventually, in 1992, 
it had become a permanent rash.

The veteran was admitted to nursing home care by VA in May 
and June 1997.  During his admission, he was treated for 
folliculitis of the back and buttocks.  The veteran was 
reported to have a good response to the treatment.

Analysis

Because the medical evidence shows that the veteran's 
symptoms of a skin disorder have been diagnosed as 
folliculitis and keratosis pilaris, those "symptoms" are 
not manifestations of an undiagnosed illness.  Thus, the 
veteran's claim for service connection for a skin disorder, 
as manifestations of an undiagnosed illness, must be denied 
based upon presumptive service connection.  Neumann, 14 
Vet. App. at 22.

A claimant's sworn testimony is evidence that the Board must 
consider, and the Board must "provide adequate reasons or 
bases for its rejection of the appellant's testimonial 
evidence." Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
The Board finds that the lack of any contemporaneous medical 
evidence outweighs the veteran's recollection that the skin 
rash dates to his period of service.  On the veteran's April 
1991 report of demobilization from South West Asia, he 
specifically noted that he did not have any skin rash.  In 
addition, during the May 1991 to August 1991 time period, 
when the veteran was being medically discharged from the 
reserves, there is no mention in the veteran's service 
medical evaluation board that the he had a skin disorder.

Given the veteran's clear manipulation of the January 2000 VA 
examination (as described below) the Board finds the 
veteran's credibility to be suspect.  As the finder of fact, 
the Board is required to weigh and analyze all the evidence 
of record and to make determinations as to the credibility of 
the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1998); see Goodsell v. Brown, 5 Vet. App. 36, 42 
(1993)(Board failed to evaluate credibility and probative 
value of physicians' statements); Culver v. Derwinski, 3 
Vet. App. 292, 297-98 (1992)(Board failed in its duty to 
include analysis of credibility or probative value of 
evidence in support of claim for service connection); Miller 
v. Derwinski, 3 Vet. App. 201, 204 (1992)(Board must assess 
credibility and weight of lay testimony); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992)(when physician accepts 
veteran's descriptions as credible and renders diagnosis 
thereon, Board has duty to assess credibility and weight to 
be given to the evidence), appeal dismissed, 996 F.2d 1236 
(Fed. Cir. 1993)(unpublished table decision); Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992).  As such, the Board 
finds that absent some other evidence to corroborate the 
veteran's testimony of the existence of the veteran's skin 
disorder prior to July 1991, two months after his exit from 
active service, the Board is unable to find sufficient 
evidence to support a grant of service connection.

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is not in 
relative equipoise.  Under the circumstances, service 
connection may not be granted through application of the 
"benefit of the doubt" rule.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, at 1 Vet. App. 53.  The Board 
therefore finds that the evidence does not support a finding 
that the veteran's dermatitis/folliculitis first manifested 
itself during his active service.  Accordingly, it is the 
finding of the Board that the record does not support a grant 
of entitlement to service connection for 
dermatitis/folliculitis.  38 U.S.C.A. §§ 1110, 5107 (b) (West 
1991);  38 C.F.R. §§ 3.102, 3.303(d) (1996).

Entitlement to service connection for bilateral hearing loss 
and tinnitus

Law and Regulation

Specifically as to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from zero to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  In addition, the Court 
opined that 38 C.F.R. § 3.385 (2000), discussed below, then 
operates to establish when hearing loss can be service-
connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Evidence

On the veteran's September 1980 enlistment examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

On a April 1981 Hearing Conservation Serial Audiogram, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
5
LEFT
30
25
20
20
25

On a February 1982 Reference Audiogram, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
0
LEFT
10
10
0
10
10

On a March 1984 Reference Audiogram, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
20
20
LEFT
30
25
20
25
25

On a September 1984 service examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On a November 1984 examination for the veteran's reserve 
service, the veteran's hearing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
5
LEFT
20
15
5
10
20

On a December 1985 service examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
10
10
0
10
10

On the Reference Audiogram, dated in November 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
15
5
LEFT
20
10
10
15
15

The veteran was noted by the examiner to be routinely exposed 
to hazardous noise.

On a December 1990 service examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
15
5
LEFT
20
10
10
15
15

On a May 1991 service examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
25
10
LEFT
25
15
10
15
30

He was noted to be routinely exposed to hazardous noise.

Private treatment records of a July 1991 examination by Dr. 
J.C-C.L. are negative for abnormalities of the ears.

The veteran was examined by VA in January 1992.  The veteran 
reported that he was told at Ft. Ord that he had some hearing 
loss.  He stated that sometimes he had some difficulty 
discriminating words when the other speaker speaks from a 
distance of about 20 feet.  He also stated that sometimes he 
had some problem discriminating words during conversation in 
a noisy environment.  On physical examination the veteran was 
noted to walk with a normal gait, carriage, and posture.  The 
auricles showed no deformities, scars, dermatologic, or 
cartilaginous abnormalities.  The mastoids showed no 
tenderness, erythema or induration.  The external auditory 
canal on the right side showed no abnormality.  On the left 
side there was a dead cockroach located on the outer third of 
the canal but not completely obstructing the visualization of 
the tympanic membrane.  The canal itself showed no 
abnormality in its size or shape, and there was no edema or 
erythema.  The tympanic membranes showed no loss of luster 
and the landmarks were clear.  There was no bulging or 
retraction.  On the authorized audiological evaluation in 
January 1992, pure tone thresholds, in decibels, were as 
follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
16
15
10
25
15
LEFT
20
20
10
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted the veteran's hearing was within normal 
limits.  

The veteran reported audiological case history in February 
1992.  He reported ringing in his ears lasting about one hour 
at a time on every other day.  He reported noise exposure to 
heavy equipment, tanks, and weapons training for 12 years 
while in the military.  On a report of authorized 
audiological evaluation dated in February 1992 (although 
apparently identical to the January 1992 evaluation), pure 
tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
16
15
10
25
15
LEFT
20
20
10
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

In March 1992 during the veteran's VA hospitalization, his 
ears were significant for left ear cerumen impaction and an 
arthropod in the ear canal.

At the veteran's July 1992 RO hearing, the veteran testified 
that when he returned from Desert Storm he was found to be 
having a slight hearing loss due to his being in a hazardous 
noise area, working with M-1 tanks for the previous 13 years.  
He reported the loss was found by a hearing test at Ft. Ord.  
He reported primarily having problems with low sounds.  He 
also had a ringing in his ear and a cracking when he 
swallowed upon his return from Desert Storm.  He experienced 
the noise approximately every three days.

In October 1994 the veteran complained of decreased hearing 
and tinnitus in both ears for three years.  He was scheduled 
for a hearing test.

March 1995 treatment notes indicate a diagnosis of mild high 
frequency hearing loss and tinnitus.  On the audiological 
evaluation in March 1995, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
35
35
LEFT
25
30
20
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The hearing loss was noted to have progressed from January 
1992.  He was noted to have pressure in his ears, circumaural 
headaches and wetness in the ears.

The veteran was examined by VA in December 1998.  The veteran 
reported that he worked primarily as a tank mechanic around 
turbo engines and high explosives.  He was around extremely 
loud noise on a daily basis.  He stated that ever since he 
came home from Saudi Arabia, he had had a loss of hearing 
primarily in the left ear along with a constant ringing in 
the ear.  He also had a feeling of pressure in the ear.  He 
stated that hearing aid use had caused some swelling of the 
ear in the past.  He stated that he was left handed, so most 
of his rifle fire had traumatized mainly his left ear.  
Physical examination showed well-formed auricles with no 
lesions.  His external canals and tympanic membranes were 
clear bilaterally.  Tympanum had no effusions bilaterally.  
Mastoids were symmetric and non-tender bilaterally.  
Diagnosis were asymmetric neurosensory hearing loss 
bilaterally, noise induced hearing loss - right ear, hearing 
loss consistent with retrocochlear pathology - left ear, and 
tinnitus of the left ear.

On the authorized audiological evaluation in December 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
40
LEFT
80
90
100
100
105

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 36 percent in the left ear.

The veteran testified in December 1999 at the RO.  He 
reported that he worked around tanks as a mechanic and around 
generators.  He also fired his M16 from the left side.  

Analysis

Review of the veteran's service medical records reveals that 
the veteran was noted to have normal hearing prior to his 
first tour of active service in the early 1980's.  During 
that period of service, in 1981 the veteran's hearing in the 
left ear was abnormal according to the Hensley standard.  The 
results were within normal limits for the right ear.  
Subsequent to that reading the veteran's hearing tests are 
abnormal under Hensley bilaterally in March 1984, just prior 
to his separation from active service.  By the end of his 
term of service in September 1984, his hearing appears to 
have returned to within normal limits.  

At the end of the veteran's brief second tour of active 
service from November 1990 to May 1991, his hearing 
bilaterally appears abnormal under the Hensley standard.  The 
loss at that time was not sufficiently great to meet the 
standard for impaired hearing under 38 C.F.R. § 3.385.

Since the veteran's exit from service his hearing loss has 
progressed substantially, to where in December 1998 the 
veteran's right ear meets the standard for impairment, and 
the veteran's left ear is well beyond the standard for 
impairment under 38 C.F.R. § 3.385.

The Board notes the veteran was exposed to hazardous noise 
according to the service department's hearing conservation 
test notations.  The veteran has also testified that he was 
routinely exposed to high levels of noise from tank engines, 
generators, and explosives.

The Board is of the opinion that the evidence in this case is 
in relative equipoise.  Under the circumstances, service 
connection may be granted, applying the "benefit of the 
doubt" rule.  See 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  The Board therefore finds that the evidence 
does support a finding that the veteran's bilateral hearing 
loss first manifested itself during his active service.  
Accordingly, it is the finding of the Board that the record 
supports a grant of entitlement to service connection for 
bilateral hearing loss.  VCAA, 114 Stat. at 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110 
(West 1991);  38 C.F.R. §§ 3.102, 3.303(d), 3.385 (2000).

With regard to the veteran's claim of entitlement to service 
connection for tinnitus, the Board finds the evidence 
preponderates against service connection.  Review of the many 
hearing conservation tests during the veteran's periods of 
active and inactive duty fail to disclose a single complaint 
of ringing in the ears (tinnitus).  The veteran's testimony 
that he had a ringing and a cracking in his ears upon his 
return from Desert Storm is insufficient to overcome the lack 
of any contemporaneous complaints and the questions regarding 
the veteran's credibility.  There is no medical evidence 
connecting the veteran's tinnitus, first noted post service, 
and any event - disease or injury - that occurred during 
active service.

The evidence is balanced between a connection between the 
veteran's current complaints and diagnosis of tinnitus and 
his period of active service.  Service connection for 
tinnitus is allowed.  VCAA, 114 Stat. at 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110 
(West 1991);  38 C.F.R. §§ 3.102, 3.303(d) (2000).

Tinnitus is a subjective sensation of noises in the ears.  
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988).  Tinnitus has been a reported finding on examinations 
since 1984.  Chronic tinnitus may be etiologically related to 
sensorineural hearing loss, as both sensorineural hearing 
loss and tinnitus are caused by acoustic trauma.  See Robert 
W. Baloh, The Special Senses, in 2 Cecil Textbook of Medicine 
2109, 2119-20 (James B. Wyngaarden, M.D., and Lloyd H. Smith, 
M.D., eds., 18th ed. 1988).  Therefore, the pathology 
underlying the current tinnitus cannot be dissociated from 
the veteran's service-connected bilateral sensorineural 
hearing loss.  Considering the veteran's credible testimony 
regarding acoustic trauma as an engineering equipment 
operator in service, the Board finds that the evidence 
supports the grant of service connection for tinnitus.


Entitlement to service connection for a lung disorder, to 
include as due to an undiagnosed illness.

Evidence

Review of the veteran's service medical records reveals no 
complaint, treatment, findings, or diagnosis of an injury, 
disease, or disorder of the lungs.

Private treatment records of a July 1991 examination by Dr. 
J.C-C.L. are negative for abnormalities of the lungs.

In August 1991 the veteran complained of tightness in his 
chest with physical activity or sitting for a duration of 30 
minutes.  He was noted to be moderately obese.  His ear, 
nose, and throat were essentially negative and his chest was 
CTA (clear to auscultation) bilaterally.

At the September 1991 VA examination the veteran reported no 
history of pulmonary tuberculosis, asthma, or allergies.  He 
had no coughs of any significance.  Normal shape of the chest 
with adequate and bilateral expansion was noted.  His lungs 
were clear to auscultation.  A chest X-ray examination showed 
the lung fields were clear.

A June 1993 VA chest X-ray examination report notes that 
there was no evidence of active cardiopulmonary disease.  The 
lungs were clear.  The mediastinum and pulmonary hila were 
normal.  The cardiac silhouette was of normal size.  There 
were no pleural effusions.  There were no soft tissue or 
osseous abnormalities.

The veteran was seen at the Garfield Medical Center in 
October 1993 for reports of chest pain and shortness of 
breath.  He stated he had been feeling shortness of breath 
for the previous two months with exertion.  He also stated 
that he had had lung diseases from the Persian Gulf and had 
been followed at VA.  Report of a pulmonary perfusion study 
showed normal ventilation perfusion scans.  A October 1993 
chest X-ray examination showed left basilar infiltrate.  With 
bilateral bronchial wall thickening.  A second chest X-ray 
examination of even date notes the infiltrate was no longer 
evident.

In May 1994 the veteran was noted to have a diagnosis of 
asthma.  He was to continue medications.

The veteran was examined in June 1994 for non-tuberculous 
diseases and injuries of the respiratory system.  He 
complained of shortness of breath and morning productive 
cough.  He reported being exposed to fumes from burning oil 
wells.  The veteran stated that after the war he returned to 
Fort Ord and had an evaluation that included a chest X-ray 
examination.  He was told that he had black lung.  The 
examiner noted that neither the X-ray examination or the 
report were available.  The veteran also reported coughing up 
black material (particles).  In July the veteran had begun to 
develop shortness of breath, still with productive cough, and 
audible wheezes.  He had not sought treatment outside VA.  He 
had been treated with nitrates that did not help him.  He 
reported that currently he had dyspnea on exertion after 1/2 
block.  His cough was productive of brownish sputum, about 1 
teaspoon per day.  He had substernal chest discomfort when 
breathing.  His chest X-ray examination was reported to be 
negative with lungs clear.  PFT (pulmonary function test) 
reportedly showed moderate obstructive pulmonary impairment 
with response to BD (bronchodilator).  The examiner noted 
that if the veteran's history could be independently 
confirmed, the veteran gave a strong history for exposure to 
petroleum product residue as a result of the Kuwait oil 
fires.  His exposure history was quantified as significant if 
indeed he was coughing up carbonaceous sputum and had an 
abnormal chest X-ray examination at Fort Ord.  The examiner 
noted that the veteran's history and PFTs revealed moderate 
obstructive pulmonary disease that responds to 
bronchodilators.  His course was one of asthmatic bronchitis 
a strong bronchitic component.  The underlying etiology would 
likely be exposure to the fumes, an "occupational" illness.  
If his pre-service condition was normal and the illness was 
as severe as he described.  

A July 1994 X-ray examination reported the veteran's lungs 
were clear.

In September 1994 the veteran submitted a statement noting he 
had been taking Proventil for one year.

He was noted to have asthma and bronchitis in VA treatment 
records dated in October 1994.  He was prescribed amoxicillin 
and atrovent.

The veteran was also seen in a VA chest clinic in October 
1994.  His complaints of shortness of breath and morning 
productive cough were noted.  His exposure to fumes from the 
burning oil wells was noted.  The veteran reported that after 
the war he returned to Fort Ord and had an evaluation that 
included a chest X-ray examination.  He reports being told 
that he had "black lung."  The chest X-ray examination was 
negative at the chest clinic.  In July the veteran began to 
develop shortness of breath, still with productive cough, and 
with audible wheezes.  He was seen at VA and was treated with 
nitrates which did not help him.  The diagnosis was asthma.

The veteran appeared at an RO hearing in November 1994.  He 
reported that he had difficulty breathing upon his return 
from Kuwait in May 1991.  He saw a doctor for the problem in 
August 1991.  No specific condition was diagnosed.  He was 
later seen at the VA hospital beginning in October 1991.  He 
reported being told that he was just going through 
psychological problems coming back from the Persian Gulf.  He 
recalls being told in February and March 1992 that his 
shortness of breath was his imagination.  The lung disorder 
was also noted in a June 1993 letter regarding his Persian 
Gulf examination.  He reported finally being diagnosed with 
asthma in August 1993.  He reported having an asthma attack 
and being treated at the Garfield Medical Hospital emergency 
room in October 1993.  At the time of the hearing, he was 
supposed to be undergoing pulmonary therapy.  The veteran 
reported that his VA doctor had told him it was a possibility 
that his problem could be the result of exposure to oil 
fumes.

The veteran was examined by VA for compensation purposes in 
September 1996.  The examiner noted that he had reviewed the 
veteran's six-inch thick claims folder.  He noted repeated 
examination had been done on the same topics and historical 
data was not always confirmed on objective examination.  The 
veteran was noted to be dsypneic on exertion, with the 
interpretation of this clouded by the fact that he weighed 
230 in 1994 and had gained 50 pounds in the last two years to 
280 on that date.  There was no history of abnormal EKG, 
heart attack, rhythm disturbance, or heart failure.  He had 
never smoked cigarettes.  He complained of wheezing, 
shortness of breath, a heavy sensation on his chest and 
intermittent sputum production in the early 1990's, after his 
return from the Persian Gulf.  The examiner noted an earlier 
examination had shown a moderate obstructive pattern with 
improvement after dilator and oxygen saturation of 95 
percent.  He had not gotten any treatment for his lungs.  The 
diagnosis was complaints of cough, wheeze, sputum, and 
shortness of breath, with moderate obstructive pulmonary 
function studies in an examination of June 1994.

Review of the PFT report of September 1996 shows a 
computerized interpretation of moderate restrictive lung 
disease.  The physician noted that there were worse FVC 
volumes after treatment and that the veteran had poor effort 
on the test.  Also noted were the veteran's complaints of 
wheezing and chest pain as the test progressed, some 
shortness of breath, and brown sputum with a productive 
cough.  Chest X-ray examination noted the veteran's lungs 
were clear.

In February 1996, the veteran sought treatment for coughing 
up brown phlegm and cold symptoms.  The diagnosis was 
pharyngitis, bronchitis, and history of asthma.

The veteran was admitted to nursing home care by VA in May 
and June 1997.  During that admission the veteran complained 
of having had a history of shortness of breath since his 
return from the Gulf War and intermittently thereafter.  A 
chest X-ray examination was performed that was entirely 
negative.  The veteran had a spirometry performed that showed 
an FEV1 of 2.25 and FVC of 2.6.  During his stay the veteran 
did not have any pulmonary symptoms.  He maintained good 
oxygen saturation.  He did not have any respiratory 
decompensation.

The veteran was examined by VA in December 1998 for 
respiratory disease.  The veteran's medical records were 
noted to be reviewed in detail.  The veteran stated that he 
was exposed to oil smoke in the Gulf in 1991 while on active 
duty.  He complained of nasal congestion and some wheezing.  
He stated that he got shortness of breath after walking one 
block.  There was some cough, but minimal sputum production.  
There was no hemoptysis or anorexia.  He had gained 20 pounds 
within the last year.  The veteran was not asthmatic.  He had 
received no other specific treatment other than 
decongestants.  He had had no periods of incapacitation 
related to the respiratory symptoms.  He had other disorders 
that were more incapacitating related to PTSD and orthopedic 
dysfunction.  He had a discectomy and cervical fusion for a 
herniated cervical disc.  On physical examination there was 
no evidence of cor pulmonale, right ventricular hypertrophy 
or pulmonary hypertension.  There were no chest wall or rib 
cage abnormalities.  Spirometry reportedly showed a moderate 
obstructive lung defect.  Chest X-ray examination showed no 
inflammatory infiltrates.  There was no evidence of lobar 
consolidation.  There were no pleural effusions.  The heart 
and mediastinal structures were within normal limits.  The 
only finding was a possible left pulmonary nodule.  The 
diagnosis was exposure to smoke from oil fires in the Gulf 
and obstructive lung defect on spirometry.  

Analysis

The Board finds the provisions providing presumptive service 
connection for undiagnosed illness also inapplicable to the 
veteran's claim of service connection for a lung disorder.  
The veteran's lung disorder has been most consistently 
diagnosed as asthma and asthmatic bronchitis.  These 
"symptoms" are not manifestations of an undiagnosed 
illness.  Thus, the veteran's claim for service connection 
for a lung disorder as manifestations of an undiagnosed 
illness must be denied based upon presumptive service 
connection.  Neumann, 14 Vet. App. at 22.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2000).  The Board 
finds that the veteran is presumed to have been in sound 
condition when entering active duty in November 1990.
 
The Board finds the evidence supports the grant of service 
connection for the veteran's lung disorder.  Although the 
veteran's service medical records do not show any evidence of 
a lung disorder during the veteran's period of active 
service, the veteran complained of the symptoms shortly after 
his exit from service.  These symptoms were eventually 
etiologically connected to the veteran's exposure to burning 
oil fumes during his period of active service in the Gulf.  
The Board finds that such exposure to smoke from burning oil 
is consistent with the veteran's service in Southwest Asia 
and Kuwait.  The VA examiner noted in June 1994 that the 
underlying etiology would likely be exposure to the fumes.  
Given the absence of any contradictory medical evidence 
developed over the course of the veteran's claim, the Board 
finds that service connection for the veteran's lung disorder 
is supported by the evidence.  VCAA, 114 Stat. at 2098-99 (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.303(d).

Entitlement to service connection for an eye disorder, 
including glaucoma, blurred vision, and drainage, to include 
as due to an undiagnosed illness. 

Evidence

Private treatment records of a July 1991 examination by Dr. 
J.C-C.L. are negative for abnormalities of the eyes.

Examination of the veteran's eyes at the September 1991 VA 
examination revealed pupils equally reactive to light and 
accommodation.  Sclerae were not icteric.

Treatment records dated in June 1992 note the veteran's 
complaints of near vision problems.  The impression was 
suspected glaucoma and presbyopia.

The veteran was seen in September 1993 by a VA optometrist.  
His complaints of blurred near vision and blurred distant 
vision after sustained near work.  He also complained of 
excessive drainage with continuous headaches and nerve 
problems.  The diagnoses were hyperope (nearsightedness) and 
pre-presbyope (far sightedness).

A December 1993 VA treatment record notes that the veteran's 
previous headaches and blurred vision was gone after being 
given glasses.

The veteran submitted a statement in July 1994 noting that he 
had been suffering from blurry vision and photosensitivity 
for four years.  He reported being given a prescription for 
eyeglasses by the VA clinic.  Prior to that his vision had 
been good, and he was the first in his family to wear 
eyeglasses.  He also reported still experiencing drainage 
from both eyes. 

A September 1994 VA optometry report noted the veteran 
complaints of decreased near vision, eyestrain, headaches, 
and photophobia.  A notation of a chainsaw accident to the 
left eye was made.  A visual field defect in the left eye 
secondary to trauma was diagnosed.  The veteran was noted to 
be hyperopic and presbyopic.  Cellophane retinopathy was 
noted, but no hypertensive retinopathy.  There was no 
apparent pathology in the anterior segment.

The veteran appeared at an RO hearing in November 1994.  He 
reported that he had excessive tearing from his eyes since 
August 1991.  He was given artificial tears at that time.  He 
was still using the drops daily.  He reported that the VA 
optometrist had told him it was related to exposure.  He was 
also bothered by smog and dust.  The veteran reported that he 
no longer had glaucoma.  The veteran reported that he had a 
loss of peripheral vision in the right eye.

In April 1995, the veteran was noted to have hyperopic 
astigmatic presbyope.  He was noted to have bilateral mild 
blepharitis.  In May 1995, the veteran was seen by VA 
optometry and ophthalmology clinics.  He was noted to be a 
glaucoma suspect and to have mild blepharitis.  The veteran 
was seen again in optometry in February 1996.  Diagnoses were 
complaints of dry eyes, blurred vision, and discharge, 
especially with studying/classroom work.  He was noted to be 
a glaucoma suspect.  Ophthalmology clinic notes reveal 
history of unilateral temporal heteropia in the right eye in 
May 1995 and February 1996; it was noted to be stable.  April 
1996 optometry notes again record diagnoses of hyperopia in 
the right eye and hyperopic astigmatism in the left eye and 
presbyopia.  He was again noted to be a glaucoma suspect.  

In July 1996, the chief of ophthalmology at the VA outpatient 
clinic noted the veteran had complaints of poor vision.  His 
vision was 20/25 in either eye.  External examination 
appeared within normal limits.  Slit lamp examination 
revealed that the corneas were clear in both eyes.  The 
irises were round and reactive and the anterior chamber was 
deep and quiet in both eyes.  The intraocular pressure was 17 
in both eyes.  The lenses were clear.  Dilated fundus 
examination revealed a cup to disc ratio of .6 in either eye.  
The macula, vessels and periphery were within normal limits.  
Visual field examination revealed a unilateral temporal 
heteropia of the right eye.  MRI was normal.  Visual fields 
were reviewed with a neuro-ophthalmologist.  He was unable to 
determine the cause of the veteran's continued poor vision.  
The impression was suspected glaucoma.

The veteran was examined for VA in December 1998.  The 
veteran's vision was best corrected to 20/30 bilaterally.  
Near vision in both eyes with correction was 20/30.  Amsler 
grid examination was within normal limits.  Confrontation 
fields of the right eye showed a right sided field defect.  
Confrontation fields are full on the left side.  External 
examination was within normal limits.  Slit lamp examination 
was remarkable for blepharitis and early cataracts.  
Vitroretinal examination of both eyes revealed sharp disc 
margins, mild arteriosclerotic changes in the vessels, the 
macula showed granularity, and peripheral retina was attached 
360 degrees.  The diagnosis were glaucoma, controlled on 
medications, and refractive error both eyes.

The veteran testified in December 1999 at the RO.  He 
reported that coming back from the Gulf War he experienced 
blurring vision in his right eye and also his peripheral 
vision was reduced on the right side.  He reported this to 
VA, but they did not do anything for a long time.  He 
reported experiencing this and talking to a medical facility 
while in Kuwait and at the Long Beach Naval Hospital.  He 
asserted that the blurriness continued to get worse and was 
related to the glaucoma.

Analysis

Service connection is not in order for the veteran's near 
sightedness or farsightedness.  Refractive error is 
considered a congenital or developmental defect in that it is 
not a disease or injury for VA disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2000).

The Board finds the provisions providing presumptive service 
connection for undiagnosed illness also inapplicable to the 
veteran's claim of service connection for an eye disorder to 
include glaucoma and discharge.  The veteran's eye disorder 
has been most consistently diagnosed, not including 
refractive error, as glaucoma or suspected glaucoma.  He has 
also been diagnosed with blepharitis.  These "symptoms" are 
not manifestations of an undiagnosed illness.  Thus, the 
veteran's claim for service connection for an eye disorder or 
disorders as manifestations of an undiagnosed illness must be 
denied based upon presumptive service connection.  Neumann, 
14 Vet. App. at 22.

Review of the veteran's service medical records and medical 
records shortly after the veteran's last tour of active 
service from November 1990 to May 1991 is negative for any 
complaint or finding of an eye disorder beyond refractive 
error.  Not until July 1992, more than one year after the 
veteran's duty during the Persian Gulf War, is there a 
diagnosis of suspected glaucoma.  There is no record of the 
veteran's complaints of discharge from the veteran's eyes 
until well after the veteran's exit from service.  While the 
veteran's glaucoma and blepharitis appear presently to be 
chronic problems, in that they have been noted for several 
years and have been the focus of continued treatment, there 
is no evidence that they began during a period of active 
service.

The veteran himself noted, in his November 1994 RO hearing 
that his excessive tearing dated to August 1991, after his 
period of active service.

The veteran has also been noted to have a right visual field 
deficit.  Review of the medical evidence does not indicate 
that the deficit dates to the veteran's period of active 
duty.  There is no evidence of record noting the visual field 
defect until well after the veteran's period of active duty.

The preponderance of the evidence demonstrates the veteran's 
eye disorders, including glaucoma, blepharitis, and a right 
visual field deficit, were not incurred or aggravated by 
active service.  Service connection for an eye disorder, 
including refractive error, glaucoma, and drainage from the 
eyes, is accordingly denied.

The Board has not overlooked the recently added provisions of 
38 U.S.C.A. § 1118 regarding presumptions of service 
connection for illnesses associated with service in the 
Persian Gulf during the Persian Gulf War.  An illness 
referred to therein identified as any diagnosed or 
undiagnosed illness that the Secretary determines in 
regulations prescribed under this section to warrant a 
presumption of service connection.  Such regulations have not 
as yet been issued. 



II.  Increased Ratings

The Board finds that all evidence necessary for an equitable 
disposition of the issues of increased rating on appeal have 
been obtained and developed by the agency of original 
jurisdiction, and that all reasonable efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim for increased ratings have been made.  In this 
regard, it is noted that the veteran has been afforded a VA 
medical examination, as well as the opportunity to present 
oral testimony before the Board, and that he has not made VA 
aware of any additional evidence that may be pertinent to his 
claim and is not yet of record.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the statement of the case, supplemental statements of the 
case, and in the Hearing Officer's decision, as he was 
provided with the applicable schedular criteria and informed 
of the reasons and bases for the RO's determinations.

Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 (2000).  The 
average impairment as set forth in the VA's Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2000).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
(2000), which requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and that each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (2000) states that, in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.

The evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder.  Although 38 C.F.R. § 4.2 (2000) requires that 
medical reports be interpreted in light of the whole recorded 
history, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase. Fenderson v. West, 12 
Vet. App. 119 (1999). Thus, in view of the veteran's 
disagreement with the initial grant of service connection and 
assigned evaluation for his lumbosacral spine disorder, 
hypertension, and right hand disorder the record in its 
entirety will be reviewed in making a final determination. 
Id. Further, in cases such as this one, separate ratings may 
be assigned for separate periods based on the facts found, a 
practice known as "staged" ratings. Id.

In evaluating the degree of disability, the Board must 
consider the clinical findings of functional loss, as well as 
functional loss due to pain.  Functional loss due to pain may 
be found if supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Entitlement to a disability rating in excess of 20 percent 
for residuals of a fracture to the left ankle.

Evidence

The veteran submitted a diagnostic summary that lists post 
traumatic degenerative joint disease of the left ankle, 
fibrosis of the left ankle, arthralgia of the left ankle, and 
possible partial peroneal nerve palsy of the left ankle.  The 
veteran reports the summary is from the Long Beach Naval 
Hospital.

VA records indicate the veteran was treated for complaints of 
pain and limping in January 1985.  He was issued an insert 
for his left shoe in March 1985 but did not report for 
physical therapy.

Private treatment records of a July 1991 examination by Dr. 
J.C-C.L. reveal complaints that the veteran's left ankle pain 
and numbness were progressive.  The doctor recommended 
orthopedic care as soon as possible.  The veteran submitted 
an August 1991 medical report from Dr. J.C-C.L.  The report 
notes a diagnosis of left ankle pain.

At the September 1991 VA examination the veteran was noted to 
ambulate with his left foot held in an everted position and 
with a slight limp having the tendency to favor his left 
lower extremity.  On the standing position there was minimal 
depression of the medial longitudinal arch of the feet; 
however, no valgus of the heel or pronation was noted.  There 
were no callosities present.  The veteran would squat with 
some difficulty due to alleged pain in the left ankle.  He 
would not raise his left ankle and toes.  No abnormalities of 
the left leg were noted.  The veteran denied any injury to 
the left leg other than the ankle condition.  The diagnosis 
was bilateral pes planus with degenerative arthritis of the 
foot.  A VA X-ray examination of the veteran's ankles showed 
no fracture or dislocation could be identified.  A talo-
calcaneal bar was seen on the right side.  Slight 
degenerative changes involved the talonavicular articulations 
bilaterally.

Treatment records dated in December 1991 reveal the veteran's 
left ankle had tenderness to palpation along the medial 
aspect of the foot and ankle.  The veteran was unable to 
dorsiflex, plantarflex, evert or invert.  Passive range of 
motion was limited by pain.  The veteran was noted not to 
bear his full weight on the left when walking.  

The veteran was noted to have complaints of left ankle pain 
in January 1992.  His motor strength was 5+ and sensory 
examination was grossly intact.  Straight leg raising was 
positive at 50 degrees.

In March 1992, the veteran reported during VA hospitalization 
that his symptoms had increased dramatically while serving in 
Desert Storm.  At that time he noticed progressive pain and 
decreased range of motion with weight bearing.  The veteran 
noted a band like numbness around his left ankle.  The 
veteran ambulated with a cane for 150 feet and noted 
occasional swelling at the ankle.  On physical examination, 
his left ankle had no edema.  He complained of pain with any 
minor movement of the ankle passively.  He had no active 
range, but passively range was within normal limits for 
inversion and eversion.  Dorsiflexion was about minus 8 
degrees and plantar flexion was to 25 degrees.  He had a 
tight heel cord.  There was no skin discoloration or 
temperature discrepancy in the lower extremities.  The 
possibility of reflex sympathetic dystrophy (RSD) was 
entertained.  A bone scan was obtained that was negative.  He 
had no significant signs of hypesthesia or skin changes 
however a neurology consult that was obtained three days 
prior to discharge felt that the veteran had possible early 
RSD as he had some minor decrease in skin temperature and 
skin changes in the left leg.

EMG nerve conduction studies were performed to rule out 
peroneal nerve injury because the veteran showed signs of 
possible foot drop.  The studies were normal overall except 
for the inability to obtain a tibial sensory nerve response.  
This was found in medial plantar sensory nerves, however, 
this did not correlate with sensory findings on clinical 
examination and was felt to be insignificant.  On discharge 
from hospitalization in March 1992 he was ambulatory with a 
cane.

The veteran was again hospitalized in June 1992, primarily 
for back pain.  A decreased range of motion in left ankle was 
noted.  On EMG of the left lower extremity and related 
paraspinals, there was no evidence of acute motor 
radiculopathy and the veteran had a normal H reflex 
bilaterally.  The veteran was noted to have a slow gait and 
walk with a limp.

At the veteran's July 1992 RO hearing, the veteran testified 
he was originally injured in 1982.  Since that time he had 
had a slight limp.  He reported that his left leg had been 
measured about 3/8th of an inch shorter than his right.  A 
special shoe had been suggested but he had never pursued 
that.  He reported range of motion.  When he returned he was 
examined in service and found to have degenerative joint 
disease in the ankle.  He was given a brace that immobilized 
the ankle.  At the VA hospital, they had given him a new 
brace to return motion to the ankle.  The veteran reported 
that in the previous year it had been swelling a lot.  At 
that time, it was not swelling much. 

Neurology clinic records, dated in July 1992, reveal normal 
NCV tests of the tibial and peroneal nerves.  The veteran had 
palpable left ankle tenderness with no edema, no erythema, 
and no skin discolorations.  Reports of motor strength 
testing of the foot are unclear.  There was decreased tone 
with power testing and variable power depending on the power 
of the examiner.  Tone was normal in the upper and lower 
extremities bilaterally without atrophy, clonus or tremors.  
There was some decrease to pin prick and light touch on the 
medial left foot and ankle.  There was also some lateral 
decrease in sensation.  The veteran's limp was noted to be 
greater than would be accounted for by apparent pain or 
weakness.  He was able to briefly stand on toes and heels.

Treatment records dated in August 1993 note the veteran was 
ambulatory with a cane but antalgic.  There was negative 
sensation on the lateral ankle, negative range of motion, and 
slight big toe dorsiflexion.  The veteran was prescribed 
exercise that he refused to do because of shortness of 
breath.  An August 1993 X-ray examination showed moderate 
degenerative arthritis of the left ankle with no fracture 
change.  There was residual diastasis, 5mm separation between 
tibia and fibula - ligament injury.

An EMG was performed in November 1993 to rule out evidence of 
an L5-S1 radiculopathy.  The doctor noted fairly normal nerve 
conduction studies and EMG.  No evidence of clear-cut 
peripheral neuropathy, radiculopathy, entrapment neuropathy, 
acute or chronic denervation was seen.  

An April 1994 shoe and brace clinic report noted the veteran 
was definitely shorter on his left side by less than an inch.  
It was not clear if this was because of his back or ankle.  
The veteran walked with an antalgic gait.  He avoided moving 
the ankle.  He avoided dorsiflexion and plantar flexion.  He 
performed on 3 to 5 degrees of motion of the left ankle.  
Upon weight bearing he was comfortable with 3/8 added to the 
heel and 1/8 added to the sole of his left shoe.

In August 1994 the veteran was seen for complaints of left 
foot pain and weakness.  He could not walk and had a limited 
range of motion.  He had broken his ankle brace several days 
earlier.

An October 1994 neurology treatment record noted hypesthesia 
over the dorsum of the left foot.  There was decreased ankle 
flexion and first toe flexion of the left foot.  The 
physician noted in diagnosis that the ankle pain was possibly 
related to arthritis. 

The veteran appeared at an RO hearing in November 1994.  He 
reported that he had been issued a brace back in 1991 but it 
was taken away in February 1992.  At that time he was told 
there was nothing wrong and it was all in his mind.  He 
reported that his left leg had been getting worse every year.  
He reported in August 1993 (later stated as April 1994) an 
EMG had been performed where it was found he had drop foot in 
his left ankle and weakness and some nerve damage.  He 
reported that he had a lot of pain and numbness.  He normally 
used a cane but it was broken.  He also reported that he 
limped a lot.

The veteran was examined by an orthopedic specialist in 
October 1996.  He was not taking any medication but stated 
that he used a brace and cane, neither of which he had 
brought to the examination.  The veteran stated he was unable 
to walk on his heels and toes.  When requested to squat the 
veteran performed a very unsteady half squat and then with 
difficulty and in apparent discomfort resumed the erect 
position.  There was noted to be residual swelling about the 
left ankle.  The circumference was about one inch greater on 
the left than on the right.  There was also noted to be 
marked tenderness on the anterior aspect of the left ankle 
joint with moderate to marked tenderness on both the medial 
lateral posterior aspects.  Active range of motion of the 
left ankle was zero.  The veteran was not able to dorsiflex, 
plantarflex, invert, or evert the ankle whatsoever.  He was 
able to do so on the right side.  The diagnoses were history 
of fracture about the left ankle with residual post-injury 
edema and loss of motion of the left ankle.

A left ankle X-ray examination noted an old united fracture 
at the base of the external malleolus in perfect position.  
There was marked post-traumatic degenerative arthritis, 
however, evidenced by marked spurring, anteriorly, with 
sclerotic thickening of the articular cortex.  There was 
definite widening between the lower tibia and fibula just 
above the ankle joint representing so called diastasis, 
separation between lower tibia and fibula due to rupture of 
the corresponding interosseous ligaments between the tibia 
and fibula.  This was a potential source of symptoms, post-
traumatic.  There was no evidence of any surgical deformity 
of bone or surgical opaque device.

An MRI of the brain was obtained in June 1995 to rule out any 
central nervous system lesion or multiple sclerosis in 
connection with the weakness in the veteran's left lower leg.  
The report notes a normal magnetic resonance imaging of the 
brain.

The veteran was seen in April 1997 for left ankle pain.  He 
reported pain that felt like fire and needles/pins.  He 
complained of severe burning increased with weight bearing.  
The ankle had a mild supra medial bulge without warmth or 
redness.  Tenderness was noted.  There was about a 10-degree 
range of motion, both actively and passively.  The diagnosis 
was acute exacerbation of chronic left ankle injury.

A January 1999 X-ray examination of the veteran's left ankle 
revealed degenerative changes within the ankle and hindfoot.  
Degenerative changes might have been present within the 
tibiotalar and subtalar junctions.  Mild degenerative changes 
might also be present within the talonavicular and 
intertarsal junctions ventrally.  The margins of the osseous 
structures otherwise appeared intact.  There was no evidence 
of fracture.  There was no evidence of dislocation.  There 
was mild soft tissue prominence seen slightly more prominent 
medially.  This might have been related to body habitus 
considerations.  There were no radiopaque foreign bodies.  No 
abnormal soft tissue calcifications were seen.

The veteran was examined by VA in January 1999.  With regard 
to his bilateral ankles and feet, the veteran stated in his 
left ankle there was a constant pain, described as an aching, 
throbbing, burning and stabbing feeling.  He stated that 
there was only a mild pain in his right ankle.  He denied the 
use of any braces or supports for the ankles.  He did 
occasionally use a wheelchair.  The veteran stated that there 
was swelling of his left ankle with some slight 
discoloration.  He related that the pain in his left ankle 
radiated upward toward his left knee, as well as into his 
left foot.  The pain from his right ankle was noted to 
radiate into his right foot.  He denied any popping or 
grinding of his ankles bilaterally.  There was nothing that 
could help relieve the pain in his ankles and feet, 
bilaterally.  

Physical examination of the left showed there was a full 
range of motion of the first to the fifth toes, including the 
metatarsal interphalangeal joints.  There was no limitation 
of motion.  There was no pain on range of motion of the toes.  
There was no fatigue or lack of endurance.  There was no 
edema or instability.  The veteran's gait showed he had a 
marked foot drop on the left.  There were no callosities or 
breakdown of the skin.  There was unusual shoe wear pattern 
in the toe of the left shoe and it was markedly worn compared 
to the right shoe.  The skin was very dry bilaterally, but 
there were no vascular changes.  The posture was normal on 
squatting.  Supination and pronation were normal.  There were 
no hammertoes, high arch, clawfoot or other deformity.  There 
was no flat foot deformity.  The Achilles tendon was normal.  
There was no hallux valgus bilaterally.  There was weakness 
of the extensor hallux longus as well as the common extensors 
of all the toes.  The left ankle range of motion, measured 
with a goniometer, was dorsiflexion 5 degrees active and 
passive.  Planar flexion was less than 5 degrees active and 
passive.

The joint was painful on any range of motion.  There was also 
weakness of the dorsiflexion of the ankle and pain with range 
of motion.  There also appeared to be lack of endurance.  
There was mild diffusive edema of the left ankle.  There was 
no infusion.  There was no instability of the left ankle.  
There was very obvious weakness of the dorsiflexion of the 
left ankle.  The gait was markedly abnormal with obvious left 
ankle drop.  There was early ankylosis of the left ankle. 
There were no signs of inflammatory arthritis.

The veteran offered testimony at the RO in December 1999.  He 
reported that he was unable to wear the brace that had been 
issued because it was not fit perfectly on his leg.  If he 
did not constantly monitor his walking then his foot would 
drag and he would start falling.  On an average day he would 
wake up and walk around to get some blood circulating in his 
leg.  He always had to monitor how he walked.

The veteran was most recently examined by VA in January 2000.  
The examiner did not have the veteran's medical records.  He 
was using a brace on the left ankle on an occasional basis, a 
few times a week.  He used no crutch or cane.  The veteran 
entered the examining room with a slow wide based gait 
limping in a moderate fashion favoring the left leg.  He 
stated that he was unable to walk on the heel or toe of the 
left foot because of weakness in the left leg.  When observed 
walking in the parking lot, he walked briskly without the 
limp on the left leg.  He used no cane or crutch in order to 
ambulate.  The veteran's leg lengths were equal and he had a 
100 percent normal pain free range of motion in both hips and 
knees and the right ankle.  When asked to flex and extend the 
left ankle, he refused to make any motion with the ankle 
complaining that the ankle would not move.  He was seen when 
walking to dorsiflex the ankle 10 degrees and plantar flex 30 
degrees easily.  Sensation to both feet was intact to light 
touch.  Both thighs measured 20.5 inches in girth at two 
inches above the superior pole of the patella and the calves 
18 inches in girth at their widest diameter bilaterally.

The examiner diagnosed complaints of diminished motion in the 
left ankle without mechanical or neurologic deficit.  The 
examiner found it was clear that the veteran limited his 
motion in the left ankle to volitionally manipulate the 
examination.  When observed with his attention not directed 
towards his left ankle, he had almost normal motion in the 
ankle compared to when his attention was directed towards his 
left ankle and he refused to move the ankle at all.  His lack 
of any muscle wasting in the calf of the left leg is not 
consistent with the limited range of motion in the ankle such 
as is noted when his attention was directed towards his 
ankle.  The examiner noted that if the veteran's ankle truly 
had no motion, one would expect that there would be wasting 
of the left calf, which was not the case.

Pertinent Rating Criteria

The veteran's left ankle disorder is currently rated 20 
percent disabling based upon the criteria for limitation of 
motion contained in 38 C.F.R. § 4.71a, DC 5271.  That is the 
highest disability rating provided under that code.  A 10 
percent rating is warranted for limited of motion of the 
ankle, where moderate.  A 20 percent rating is warranted for 
limited of motion of the ankle, where marked.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2000).

The veteran could receive a higher disability rating under DC 
5270 for ankylosis of the ankle.  That code provides for a 30 
percent disability rating when the ankle is ankylosed in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent 
rating is available where the ankle is ankylosed in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity.

The veteran could also receive a higher disability rating 
under DC 5275 for shortening of the lower extremity.  In 
order to receive a 30 percent disability rating the bones of 
the left lower extremity must be 2 1/2 to 3 inches (6.4 cms. To 
7.6 cms.).  38 C.F.R. § 4.71a DC 5275 (2000).

A separate rating for shortening of the left leg is 
prohibited.  Under the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, (2000), the evaluation of the "same disability" or 
the "same manifestation" under various diagnoses is to be 
avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 
259 (1994), that for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  DC 5275 specifically prohibits combination with 
other rating for fracture or faulty union in the same 
extremity.
Analysis

Review of the most recent VA medical examination in January 
2000 casts much of the medical evidence gathered of the 
nearly 10 year history of the veteran's disability in a less 
than favorable light.  The Board notes that the VA examiner 
used particularly strong language when he noted that it was 
clear that the veteran limited the motion in the left ankle 
to volitionally manipulate the examination.  The Board also 
notes that the veteran's complaints, voiced consistently over 
the past years, were often accompanied in VA examinations by 
examiner's expressions that they were not supported by 
objective evidence.  In the January 1991, the veteran's pain 
on squatting is noted to be "alleged pain."  Objective 
testing, such as X-ray examinations and EMG studies have 
shown little abnormality to support the veteran's 
symptomatology.  In July 1992, the veteran's power on 
strength testing was variable depending on the power of the 
examiner.  Tone was normal.  The veteran's limp was greater 
than would be accounted for by apparent pain or weakness.  
These notations extend also to the veteran's low back and 
will be discussed below.

That said, the veteran does have definite disability of the 
left ankle.  Review of the evidence demonstrates that it 
definitely does not produce disability greater than 20 
percent.  The Board notes that in order to warrant a rating 
greater than 20 percent under the schedular criteria the 
veteran would require ankylosis of the left ankle.  Given the 
evidence of record, the veteran's left ankle is not in a 
state of ankylosis, examiners have noted the veteran to have 
no range of motion, but that limitation of motion is based 
upon pain.  The Board finds the veteran's complaints of pain 
to be incredible.  There is also no evidence that the veteran 
has a deformity of the foot.  There is definite evidence of a 
disability, a mild supramedial bulge has been noted, a band 
of hypesthesia around the medial aspect of the ankle, and an 
unusual shoe wear pattern was noted in January 1999.  Such 
evidence does not show ankle disability inadequately 
compensated by the 20 percent disability rating.

The veteran's functional loss and pain support continuation 
of a rating no higher than 20 percent for limitation of left 
ankle motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In support of an increased 
rating, the veteran has consistently presented with 
complaints of almost total limitation of motion based upon 
pain in his ankle.  He has uniformly testified that his ankle 
is productive of pain after short period of exercise and he 
cannot walk more than a city block.  However, as noted above, 
given the lack of objective evidence of atrophy from disuse, 
and the January 2000 examiner's clear finding that the 
veteran's complaints were not supported by objective evidence 
the Board is unable to find a rating greater than 20 percent 
is in order.  In this case, the veteran's left ankle 
functional loss and pain support a rating no higher than 20 
percent under Diagnostic Codes 5270 or 5271.

Although the x-rays have demonstrated degenerative changes in 
the left ankle, a separate rating is not available for 
arthritis because limitation of motion is compensable under 
Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  A separate rating would violate the 
anti-pyramiding provision of 38 C.F.R. § 4.14, (2000), the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  

Entitlement to an initial disability rating in excess of 40 
percent for low back strain with arthritis.

Rating Criteria

The veteran is currently rated 40 percent disabled for a low 
back strain with arthritis.  He has already reached the 
maximum schedular rating for limitation of motion for the 
lumbar spine pursuant to DC 5292 and for arthritis under DC 
5003 - 5010.  He has also already reached the maximum 
schedular rating for lumbosacral strain pursuant to DC 5295.  
38 C.F.R. § 4.71a DCs 5003, 5292, 5295 (2000)

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(2000), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The Court held, in Esteban, 6 Vet. App. 259, that 
for purposes of determining whether the appellant is entitled 
to separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The Board notes that separate ratings 
under DC 5292, 5293, and 5295 would constitute pyramiding 
because all are based, at least in part, on limitation of 
motion.

The only possible source of an increased schedular evaluation 
is for intervertebral disc syndrome (IDS).  Under that code 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief supports as 60 percent disability 
rating.  Severe IDS, recurring attacks with intermittent 
relief warrants a 40 percent disability.  38 C.F.R. § 4.71a 
DC 5293 (2000).

The Evidence

The veteran sought treatment for low back pain in August 
1989.  The service department physician noted a diagnosis of 
acute strain lower back.

At the September 1991 VA examination there was no evidence of 
any faulty posture of the lumbar spine.  He had normal lumbar 
lordosis, and minimal tenderness upon percussion along the 
lower lumbar spine processes.  There was no tenderness over 
the sacroiliac joint or sacrosciatic notches.  There was no 
spasm of the gluteal, thigh or calf muscles.  He had good 
flexibility of the lumbar spine with unrestricted and 
asymptomatic range of motion in all the components.  Straight 
leg raise was to 80 degrees bilaterally and negative for 
sciatica.  The diagnosis was arthritis of the lumbar spine.

An X-ray examination of the lumbosacral spine showed the 
transverse processes of L5 were broadened and showed 
pseudoarthrosis with the adjacent sacrum.  There were slight 
hypertrophic changes along the anterior superior articular 
margin of the body of L4.  There was no evidence of 
spondylolisthesis.  The lordotic curvature of the lumbar 
spine was maintained.

In January 1992 the veteran's complaints of lower back pain 
radiating into the right leg were noted.  On examination the 
veteran's back was tender in the lower back area and right 
paraspinal muscle.  There was decreased range of motion 
secondary to pain.  The veteran was able to flex 30 degrees 
forward.

During the veteran's March 1992 VA hospitalization the 
veteran noted that he had occasional back pain and stiffness, 
especially in the morning.  He had back spasms mainly on the 
right side.  He had noted a shooting pain down his right leg 
below the lateral knee.  He had no bowel or bladder changes, 
no recent injury to the back, and the veteran felt his back 
pain might be secondary to an imbalance in gait from his 
ankle injury.  The veteran had stopped taking Motrin and 
Amitryptyline because they did not work.  On physical 
examination the veteran had a full range of motion in the 
hips.  There was point tenderness of the L4-L5 spinous 
processes and surrounding paraspinal muscles on the right 
with point tenderness over the right sciatic area and 
hypersensitivity to the skin in that area.  There was no 
obvious muscle spasm and no scoliosis.  He complained of pain 
in the lumbar back with straight leg raising in the sitting 
and lying positions.  Right greater than left.  However in 
examinations when testing knee to chest, with some 
encouragement, he was able to perform knee to chest and to 
extend his legs in that position without pain, indicating an 
inconsistent examination.  His gait was antalgic on the left 
side.  He ambulated with a cane and a polypropylene AFO.  He 
was very reluctant to bear any weight on the left ankle.  He 
was able to improve his posture with queuing.  Range of 
motion of the spine was minimal.  Lateral bending was 30 
degrees bilaterally, however flexion and extension were 
limited to ten to twenty degrees.  X-ray examination showed 
mild degenerative changes with minimal anterior osteophytes 
at L4, narrow joint space at L5-S1, and minimal anterior 
compression of T12.

During the course of the veteran's hospitalization, he was 
seen in physical therapy.  He received treatment for lumbar 
back pain.  It was found throughout his treatment that he 
would have repetitive inconsistencies in physical examination 
and functional capabilities.  Examples of this included 
complaints of pain with straight leg raising in a lying 
position but not in a sitting position.  He was able to 
ambulate stably and without difficulty with supportive 
devices in the clinic and then when ambulated in the parallel 
bars he exhibited knee buckling and instability.  There was 
consistently no evidence of muscle substitution during manual 
muscle testing and antagonistic muscle were noted to come 
into play when testing the opposite muscle group.  For 
example, the therapist noted activity in the gastroc muscle 
when requesting testing of the anterior tibialis activity 
although when testing gastroc directly there was no activity.  
When testing motor strength with bilateral activities there 
was decrease in activity and response in the opposite 
extremity indicating lack of true effort occasionally.  
Following treatment he had increased range of motion of the 
spine.

The veteran was admitted to VA hospitalization in June 1992.  
The veteran was noted to have severe decreased range of 
motion secondary to complaints of pain.  He had bilateral 
paraspinal muscle spasm and he was tender to palpation in the 
lower thoracic, lumbar, and S1 regions.  His gait was slow 
and he had a limp on the left.  The veteran had, at 
discharge, flexion to 23 1/4 inches off the floor.  His 
extension negative 22 to 0 degrees, his left rotation to 15 
degrees, and right rotation to 12 degrees.  The veteran 
indicated no change in pain with flexion and extension.  He 
noted an increase in pain with his bends.  The veteran was 
inconsistent with straight-leg-raise exams.  By discharge the 
veteran was independent with home exercise program.

The veteran also participated in kinesiotherapy for pool back 
mobility exercises.  By discharge the pain was noted to be 
8/10 in his back.  His flexion was to 24 inches off the 
floor.  He was moderately independent with his dressing 
secondary to slowing.  He was noted to ambulate with a cane.  
At one point, it was observed that he dropped his wallet.  He 
was noted to place his cane against the desk top, moved away 
from the desk, got in a full squat position, picked up the 
wallet, and got up without any assistance of any device or 
without any person helping.  He was also noted to play 
volleyball in the pool without complaints of pain.  

The discharge diagnosis was chronic low back pain secondary 
to mild degenerative joint disease of the lumbar spine.  On 
EMG of the left lower extremity and related paraspinals, 
there was no evidence of acute motor radiculopathy and the 
veteran had a normal H reflex bilaterally.

At the veteran's July 1992 RO hearing, the veteran testified 
he was having problems bending down, continuous spasm and 
pain.  He had pain shooting down in his left leg when he was 
walking.  He had numbness in the lower back at the lower L-2.  
He had pain and numbness.  When he tried to lift his leg all 
the way, he had pain shooting in and had to stop.  It was 
also very difficult trying to bend down.  He was using a cane 
to walk because of his back and ankle.

He had been given a TENS unit in June 1992.  He used it when 
he needed to walk for long distances.  He would get stiffness 
and spasm without it on.  He reported waking up because of 
pain.  Every time he moved there was a really ferocious pain 
in his back.  He reported that Dr. K explained that there was 
deterioration in his lower back, with arthritis.  The muscles 
had nothing there to work with, so they would spasm.  She had 
suggested the TENS unit to lower the pain.

An August 1993 treatment report noted that bending was 
difficult with lumbar paraspinal tenderness, greater on the 
left.  The veteran had 45 degrees of flexion, 0 degrees of 
extension, lateral flexion of 10 degrees bilaterally.  The 
veteran was prescribed exercise that he refused to do because 
of shortness of breath.  A lumbosacral spine X-ray 
examination revealed moderate disc degeneration at L5-S1, and 
minimal spurs - lumbar - minimal degenerative spondylosis. 

The veteran was seen by a VA neurologist in September 1993.  
A September 1993 MRI of the lumbar spine showed the disc 
signal and bone marrow signal normal.  There was a left 
paramedian disc herniation at the level of L4-5.  There was 
no central stenosis or neural foraminal stenosis present.  
There were no intramedullary or extramedullary tumor 
identified.  An EMG was performed in November 1993 to rule 
out evidence of an L5-S1 radiculopathy.  

An April 1994 neurology treatment record noted the veteran 
had continued radiculopathy that had not improved of the last 
three years.  An October 1994 VA treatment record notes a 
recommendation that the veteran needed surgery on the lumbar 
disc because of backache and left sciatica since 1984.

An October 1994 neurology treatment record noted the 
veteran's history of back pain.  He was diagnosed with 
chronic left L5 radiculopathy with persistent back pain, and 
sensory and motor deficits.  The veteran appeared at an RO 
hearing in November 1994.  He reported he continued to have 
pain and numbness and required a cane to walk.  The veteran 
was seen in neurology in August 1995.  He continued to have 
complaints of lower back pain with L5 radiculopathy on the 
left.  He was to continue conservative management.

The veteran was examined by an orthopedic specialist in 
October 1996.  It was noted that the veteran had not had 
surgery on his back but had in the past had a myelogram, a 
CAT scan, and a MRI.  He had been using a TENS unit for back 
pain, and in addition, the veteran stated he used a brace and 
a cane that he had not brought with him.  He was not 
currently using any medications.  The examiner noted that the 
veteran could perform a very unsteady half squat and then 
with difficulty and in apparent discomfort resumed the erect 
position.  On palpation, there was tenderness elicited over 
the entire lumbosacral spine and the associated paraspinal 
muscles although there was no clinical evidence of spasm at 
that time.  The range of motion of lumbosacral spine was 
forward flexion 20 degrees with pain, backward extension 5 
degrees with pain, rotation right and left 30 degrees with 
pain.  The diagnoses were history of back strain, marked pain 
and limitation of motion of lumbosacral spine.  

An April 1997 MRI of the spine revealed degenerative disease 
particularly at the L3-4 and L4-5 levels, with disc space 
narrowing and disc desiccation.  There was diffuse disc 
bulging with possible central protrusion at those two levels, 
causing moderate degree of AP canal narrowing.  Neural 
foramina appeared slightly narrow, but not significantly 
affected.  

The veteran was admitted to nursing home care by VA in May 
and June 1997 while waiting for surgery for cervical disk 
disease.  The veteran desired the admission because of his 
chronic left leg numbness and his difficulty walking at home.  
During that admission it was noted that the veteran had 
chronic left leg weakness secondary to lumbar disk disease.  
The veteran's symptoms remained stable while admitted.  It 
was noted that the veteran was primarily wheel chair 
dependent.

A January 1999 X-ray examination noted partial sacralization 
of the fifth lumbar segment, particularly on the right.  The 
height and alignment of the lumbar vertebrae appeared normal.  
There was mild ventral marginal productive change seen at the 
L3-4 and L4-5 levels.  There was no evidence of 
spondylolisthesis or spondylolysis.  The disc spaces were 
relatively preserved.  The impression was partial 
sacralization of the fifth lumbar segment and mild 
degenerative changes.

The veteran was examined in January 1999 by VA.  The veteran 
complained of constant pain, described as warm and shooting.  
Prolonged walking aggravated the pain in his low back.  The 
veteran denied use of any back supports or braces.  The pain 
in his low back was known to radiate into his left lower 
extremity producing a shooting pain.  The veteran 
occasionally experienced popping of the low pack.  The 
veteran stated there was nothing that could be done to 
relieve the pain in his low back.  On examination, the range 
of motion of the lumbar spine was 30 degrees active and 40 
degrees passive flexion; 10 degrees active and 15 degrees 
passive extension; 20 degrees active and 35 degrees passive 
right and left lateral bending.  Comprehensive motor 
examination was 5+/5+ throughout the lower extremities.  
Comprehensive sensory examination of the lower extremities 
showed a normal dermatomal pattern to pinprick and deep 
touch.  

There was no pain associated with range of motion.  There was 
no fatigue or lack of endurance.  There was no spasm or 
weakness from the lumbar spine.  There was bilateral 
paralumbar tenderness.  There were no posterior deformities 
or fixed deformities.  The musculature of the back showed no 
atrophy or asymmetry.  Neurological abnormalities showed 
there was a marked left foot drop with ambulation and marked 
weakness of the extensors of the left ankle and the left 
toes.  The diagnoses were lumbar muscle strain and signs of a 
left sided L-5 radiculopathy and left ankle drop secondary to 
neurological disorder.

The veteran again testified at the RO in December 1998 
regarding the disability produced by his back disorder.  He 
stated there were times when his back just completely goes 
out.  It used to last three or four days, but the last time 
it lasted for one month.  At those times, he was not able to 
do anything.  He was not even able to walk.  He had to watch 
every day how he took care of his back.  He had been hoping 
that a doctor would finds some way that he could exercise, 
but he had changed his diet and dropped twenty pounds.  

The veteran was again examined by VA in January 2000.  The 
examiner noted he did not have access to the veteran's 
medical records.  The veteran complained of low back pain 
that consisted of constant aching pain.  There was no 
radicular pain into the leg; however, he stated that he had 
constant numbness involving the medial aspect of the left 
ankle, foot and great toe.  He stated that he had a "foot 
drop" involving the left ankle and occasionally required the 
use of a brace to support the ankle.  He stated that his left 
leg is "weak".  He stated that his back pain limited him to 
walking one block, standing 25 minutes, sitting 15 minutes, 
and lifting weights no heavier than five pounds.  He stated 
that he had painful limited motion of the low back.  His back 
pain worsened with coughing.  His pain was no worse with 
pushing or pulling.  He denied any fevers, swelling of 
peripheral joints or skin changes.  There was no difficulty 
with bowels or bladder.  He used no crutch or cane.  He 
stated that he had not worked since 1991.  He stated that his 
low back pain prevented him from doing forward bending 
activities, lifting weights heavier than a few pounds or 
doing long standing, walking or sitting activities.  He 
stated that his back pain prevented him from doing hiking 
activities.

Physical examination revealed a 5'll", 225-pound alert man 
who entered the examining room with a slow wide based gait 
limping in a moderate fashion favoring the left leg.  He 
stated that he was unable to walk on the heel or toe of the 
left foot because of weakness in the left leg.  When observed 
walking in the parking lot, he walked briskly without the 
limp on the left leg.  He used neither cane nor crutch in 
order to ambulate.

Examination of the spine in a standing position - The veteran 
was seen to forward flex his lumber spine to 90 degrees in a 
quick and easy fashion when in the parking lot.  He was 
standing with his weight on the left leg with the right foot 
on the floor of his car bending forward at the waist in an 
easy fashion as he tended to his shoe.  When his attention 
was directed toward his spine, he forward flexed 20 degrees, 
right and left leaned 5 degrees and extended 0 degrees 
complaining bitterly of pain during the entire range of 
motion.  The spine had a normal contour.  There was no 
palpable muscle spasm which was evident when he leaned first 
to the right and then to the left side or stood first one leg 
and then the other and the paraspinous muscles contract and 
relax in a normal fashion:  He complained bitterly of pain 
with light touch about the lumbar spine.  There was no 
tenderness over the buttocks.

Examination in a sitting position - Deep tendon reflexes at 
the knees and ankles and straight leg raise to 90 degrees 
were normal.  Examination in a supine position - Leg lengths 
were equal and he had a 100% normal pain free range of motion 
in both hips and knees and the right ankle.  When asked to 
flex and extend the left ankle, he refused to make any motion 
with the ankle complaining stating that the ankle will not 
move.  He was seen when walking to dorsiflex the ankle 10 
degrees and plantar flex 30 degrees easily.  Sensation to 
both feet is intact to light touch.  Both thighs measure 20.5 
inches in girth at two inches above the superior pole of the 
patella and the calves 18 inches in girth at their widest 
diameter bilaterally.  

X-ray examination of the lumbar spine revealed 75% narrowing 
of the L5-Sl intervertebral disc space.  The disc spaces in 
the rest of the lumbar spine were well maintained.  There 
were neither bony defects nor osteoporosis and no fracture or 
soft tissue calcification.

The examiner noted complaints of lower back pain with 
osteoarthritis at the L5-S1 disc without neurologic or 
mechanical deficit.  The examiner stated it was clear the 
veteran limited his spine motion in a volitional attempt to 
manipulate the examination.  The veteran was observed to flex 
his lumbar spine to 90 degrees and hold the position for at 
least 30 seconds without any evidence of difficulty when 
observed in the parking lot.  When this motion of the lumbar 
spine was compared to his forward flexing 20 degrees and 
stopping suddenly complaining bitterly of back pain when his 
attention is directed towards his back, it was clear to the 
examiner that the veteran was attempting to manipulate the 
examination.

When the examination is taken into consideration with the 
narrowing the L5-Sl intervertebral disc space, it was the 
examiner's opinion that the veteran did have back pain but 
that there was no evident neurologic or mechanical deficit.  
It was the examiner's opinion that the veteran should not be 
required to do activities in which he must do repetitive 
forward bending or repetitive lifting of weights heavier than 
40 pounds but is otherwise unrestricted regarding sitting, 
standing and walking activities.  He required no brace, 
corset, support nor cane.  With the information and 
examination available, it was the examiner's opinion that the 
veteran did not require surgery nor injections to the spine 
but might benefit from occasionally taking Motrin when he had 
episodes of back pain.

Analysis

As the above review of the evidence demonstrates, the 
preponderance of the evidence is against a finding of 
persistent symptoms of pronounced IDS with little 
intermittent relief.  Given the January 2000 examiner's 
finding of no evident neurologic or mechanical deficit as a 
result of the narrowing of the veteran's intervertebral 
space, it is impossible to find the evidence of the veteran's 
current disability showing the necessary symptomatology to 
support a 60 percent rating under DC 5293.  

The veteran has had complaints of pain and consistently 
endorsed symptoms indicative of severe or pronounced IDS 
since he was first granted service connection in January 
1992.  In the light of the veteran's clear manipulation of 
the VA examiner in January 2000, and earlier reports of 
inconsistencies of physical examination and functional 
capability the Board finds serious problems of credibility in 
the veteran's earlier complaints and testimony.  The Board 
particularly notes the veteran's March 1992 inpatient 
treatment where it was noted the veteran's ability to 
ambulate decreased during treatment in the clinic, 
inconsistent muscle testing, and lack of true effort.  Later 
in June 1992, the veteran was noted to have severe decreased 
range of motion secondary to complaints of pain, however it 
was noted that he was able to fully squat to pick up his 
wallet and arise without difficulty or assistance.  The Board 
finds it reasonable to conclude that the veteran has 
exaggerated his symptomatology.

The medical evidence prior to January 2000 also preponderates 
against the claim, thus preventing the employ of a "staged" 
rating under Fenderson v. West, 12 Vet App 119 (1999).  The 
Board notes that the veteran has complained of and the 
evidence shows foot drop in the left ankle as early at 1997.  
He was noted to have symptoms of pain and numbness consistent 
with radiculopathy.  Review of the medical evidence shows 
that despite characteristic pain, there has not been 
consistent demonstrable muscle spasm that would indicate 
little intermittent relief.  In September 1991, the medical 
evidence did not show any spasm of the muscles and a full, 
unrestricted asymptomatic range of motion in all components.  
At that time there was simply no evidence of any lumbar 
radiculopathy.  By January 1992, the veteran began making 
complaints of pain consistent with radiculopathy, however no 
spasm was noted.  In March 1992, the veteran's symptoms were 
described as occasional and no obvious muscle spasm was 
evident.  There was evidence of demonstrable muscle spasm and 
pain during the June 1992 inpatient treatment.  In October 
1996, despite complaints of pain, he had no clinical evidence 
of spasm.  

In sum, while the evidence shows some findings of IDS, the 
Board is unable to find that such symptoms are of such 
severity as to be pronounced or such frequency to indicate 
little intermittent relief.  Given the repeated inability of 
examiner's to find demonstrable muscle spasm over the years, 
despite symptomatology endorsed by the veteran, the Board 
finds the evidence most consistent with recurring attacks 
with intermittent relief.  The disability produced by the 
veteran's IDS is consistent with a 40 percent schedular 
rating.

The provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 demanding 
consideration of functional loss due to pain on motion apply 
to DC 5293 for IDS.  See VAOPGCPREC 36-97.  The Board finds 
that the indications of manipulation of examination and 
exaggeration of symptomatology demonstrated in the evidence 
of record over a period of years, culminating with the 
January 2000 VA medical examination, would indicate that any 
functional loss due to pain endorsed by the veteran lacks 
credibility.  As such, the Board cannot find entitlement to a 
higher disability rating based upon pain or weakness.

Because the veteran is already rated at the highest 
disability rating for limitation of motion of the lumbar 
spine, 40 percent, under DC 5292 and DC 5295, consideration 
of his functional loss due to pain on motion would not result 
in a higher rating pursuant to those codes.  

A disability rating greater than 40 percent for the veteran's 
low back strain with arthritis is not supported by the 
evidence.  The benefits sought on appeal are accordingly 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for hypertension.

Rating Criteria

Subsequent to the veteran's appeal of the initial rating for 
hypertension, the regulations pertaining to the evaluation of 
cardiovascular disorders were revised effective January 12, 
1998.  Schedule for Rating Disabilities, the Cardiovascular 
System, 62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. 
§ 4.104).  Because his appeal was initiated prior to the 
change in the regulations, he is entitled to the application 
of the version more favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

According to the pre-January 12, 1998, rating criteria, 
Diagnostic Code 7101 for hypertensive vascular disease 
(essential hypertension) provided a 60 percent rating if the 
diastolic pressure was predominantly 130 or more with severe 
symptoms, a 40 percent rating if the diastolic pressure was 
predominantly 120 or more with moderately severe symptoms, a 
20 percent rating if the diastolic pressure was predominantly 
110 or more with definite symptoms, and a 10 percent rating 
if the diastolic pressure was predominantly 100 or more.  
When continuous medication was shown to be necessary for 
control of hypertension with a history of diastolic blood 
pressure that was predominantly 100 or more, a minimum rating 
of 10 percent was assigned.  38 C.F.R. § 4.104 (1991).

The revised Rating Schedule provides a 60 percent rating if 
the diastolic pressure is predominantly 130 or more; a 
40 percent rating if the diastolic pressure is predominantly 
120 or more; a 20 percent rating if the diastolic pressure is 
predominantly 110 or more, or the systolic pressure is 
predominantly 200 or more; and a 10 percent rating if the 
diastolic pressure is predominantly 100 or more, or the 
systolic pressure is predominantly 160 or more.  A 10 percent 
rating also applies if the individual has a history of 
diastolic pressure that was predominantly 100 or more and 
continuous medication is required to control the 
hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000).

Review of the veteran's claims folder indicates that the RO 
has failed to provide the veteran with the revised 
regulations pertaining to cardiovascular disorders and did 
not consider the revised Rating Schedule in denying 
entitlement to an initial disability rating greater than 10 
percent.  However, the Board notes that the criteria for a 
rating greater than 10 percent was not substantially changed 
by the revision of the Rating Schedule, primarily consisting 
of the removal of any consideration of symptomatology 
associated with the hypertension.  The resulting regulations 
require a mechanical application of the criteria.  The 
veteran has been provided the opportunity to present evidence 
and arguments regarding the rating for his hypertension 
applicable to the identical new and old criteria.  The Board 
finds, therefore, that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).  

The Evidence

Private treatment record of a July 1991 examination by Dr. 
J.C-C.L. indicates a blood pressure reading of 170/100.  He 
diagnosed uncontrolled hypertension.

The veteran submitted an August 1991 medical report from Dr. 
J.C-C.L.  The report notes a diagnosis of uncontrolled 
hypertension.

At the veteran's September 1991 VA examination, he reported 
having been started on Calan 240 mg daily.  He reported that 
his blood pressure had been checked almost every other day 
along with his orthopedic problem.  On September 4, 1991, the 
veteran's blood pressure was reported to be 130/70.  On 
examination, the veteran's heart outline was within normal 
limits.  He had normal peripheral pulses.  Blood pressure 
sitting was 138/78, left arm standing blood pressure was 
142/78.  The diagnosis was hypertensive vascular disease 
controlled by medication.

In January 1992 the veteran's blood pressure was noted to be 
158/100.  In March 1992 the veteran's blood pressure was 
noted to be 150/102.  The veteran was hospitalized by VA in 
February and March 1992.  His blood pressure was noted to be 
150/102.  With compliance of medications while hospitalized, 
his hypertension was under excellent control.  

An April 1992 treatment record noted a blood pressure of 
120/80.  Because of the good readings he was taken off one 
medication.

VA hospitalization records dated in June 1992 reveal a 
diagnosis of hypertension.  His blood pressure was recorded 
as 140/100.  The veteran was noted to continue on Verapamil 
with good control of blood pressure throughout 
hospitalization course.  

At the veteran's July 1992 RO hearing, the veteran testified 
that the upper value of his blood pressure was still at 160 
and the lower was between 90 and 91.  He could not get it any 
lower than that except by continuing his medication.  He had 
been treated for it in February and March of 1992 and June 
1992 while hospitalized primarily for other problems.

Treatment records in July 1992 note a blood pressure reading 
of 150/90.  Hypertension under fair control was noted.  In 
June 1993, the veteran's blood pressure was recorded as 
166/98.

In a July 1993 treatment report, the veteran's blood pressure 
was report to be 167/107.  In an October 1993 private 
emergency room report from Garfield Medical Center, the 
veteran's blood pressure is noted to be 182/102.  The blood 
pressure was noted to lower with Procardia.

A VA treatment note dated in October 1993 shows a blood 
pressure reading of 134/70.  A diagnosis of hypertension - 
controlled was noted.

A December 1993 VA treatment note reveals elevated blood 
pressure readings of 182/116, 162/102, and 166/98.  It was 
noted that the veteran had run out of medication four days 
before.  In May 1994, his blood pressure was noted to be 
140/98.  In August 1994, blood pressure readings were 170/108 
and 160/110, he was noted to have missed his blood pressure 
medications that morning.

The veteran appeared at an RO hearing in November 1994.  He 
noted his medications were to be reevaluated.  He recounted 
his October 1993 visit to Garfield Medical Center.  

At a May 1995 optometry appointment, he was noted to have run 
out of blood pressure medication.  His blood pressure was 
recorded as 150/110.  In December 1995 a blood pressure 
reading of 146/102 was noted.  The doctor noted the veteran's 
diagnosis of hypertension and noted he was noncompliant with 
medications, having run out in October 1995.

In February 1996, the veteran's blood pressure was recorded 
as 153/96 in conjunction with medical treatment.

The veteran was examined by VA in September 1996.  Historical 
blood pressure readings were reviewed by the examiner.  He 
was noted to have no history of abnormal EKG, heart attack, 
rhythm disturbance, or heart failure.  Blood pressure 
readings were obtained by the nurse prior to the examination 
and several times during the examination sitting and 
standing.  The first examination was 186/90, following were 
several reading of 160 to 164 / 80 to 82, and the last 
reading was 154/68.  The diagnosis was hypertension stated to 
have been present since the early 1990's, not well 
controlled.  The examiner specifically noted that there had 
been many normal readings over the last several years and the 
reason for the present elevations could only be speculated 
at.

The veteran was examined by VA in February 1999.  Blood 
pressure was 140/90 and a second blood pressure was 145/95.  
Cardiac size was within normal limits.  The diagnosis was 
hypertension, on fosinopril.  There was no evidence of heart 
disease based on history and physical examination.

Analysis

A review of the medical records discloses that from the 
veteran's separation from service in May 1991 through January 
2000, the veteran's diastolic blood pressure has been 
frequently noted at 100 or more.  The only readings greater 
than 110, over an eight year period, where in December 1993 
at 182/116, August 1994 at 160/110, and May 1995 at 150/110, 
at those times the veteran had run out of medication or 
missed his medication.  The remaining readings were all at 
100 or less.  The systolic pressure was never greater than 
186.  In addition, the medical evidence does show that 
medication has been prescribed for the hypertension, 
resulting in good control except when the veteran is 
noncompliant.  

According to the pre-January 12, 1998, rating criteria, a 
disability rating in excess of 10 percent for hypertension 
required evidence showing that the diastolic blood pressure 
was predominantly 110 or more with definite symptoms.  The 
medical evidence does not show that the veteran's diastolic 
reading has ever been predominantly 110 or higher.  There is 
also no medical evidence of any symptomatology being 
attributed to the veteran's hypertension.  The examiner noted 
in September 1996 that there had been many normal readings 
over the last several years and the reason for the present 
elevations [diastolic in the 90's] could only be speculated 
at.  Pursuant to the revised rating schedule, a 20 percent 
rating is warranted if the diastolic pressure is 
predominantly 110 or more, or the systolic pressure is 
predominantly 200 or more.  The evidence does not show that 
either of those criteria has been met, because the blood 
pressure reading are predominantly well below 110.  Because 
the application of neither the original nor revised rating 
criteria results in a rating higher than 10 percent, the 
Board finds that neither version of the Rating Schedule is 
more favorable to the veteran.  VAOPGCPREC 3-2000.  

The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to a 
disability rating in excess of 10 percent for hypertension at 
any time since the grant of service connection.

Entitlement to a compensable initial disability rating for 
residuals of an injury to the right thumb.

Rating Criteria

The veteran's disability of the right thumb is currently 
assigned a noncompensable evaluation under Diagnostic Code 
5224 [ankylosis of the thumb].  The record reflects that the 
veteran is left hand dominant.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2000).

Under Diagnostic Code 5224, favorable ankylosis of the thumb 
warrants a 10 percent disability rating for either the minor 
or major extremity, and unfavorable ankylosis of the thumb 
warrants a 20 percent disability rating for either the minor 
or major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2000).  In order to classify the severity of ankylosis and 
limitation of motion of the veteran's right thumb, it is 
necessary to evaluate whether motion is possible to within 
two inches (5.1 centimeters) of the median transverse fold of 
the palm.  38 C.F.R. § 4.71a, Multiple Fingers: Favorable 
Ankylosis (2000).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2000).

The Evidence

The October 1991 VA examiner reported the veteran's 
complaints that he had no strength in his right hand and had 
pain at the area of the thumb.  He reported that he had pain 
whenever he used his hand barely.  On physical examination, 
the strength in the veteran's right hand was considerably 
decreased.  But this was not accompanied by any atrophy of 
the muscles of the right forearm.  The area of the 
metacarpophalangeal joint, on the palmar side was tender when 
pressed.  The examiner noted that the degree of weakness in 
the veteran's grip could not be explained by the fact that he 
had traumatized his right hand in 1988 and now the hand 
looked all normal with no sequelae.  There was only a slight 
tenderness of the metacarpophalangeal joint of the thumb, on 
the palmar side.  X-ray examination of the veteran's right 
hand reportedly showed a small cyst on the distal end of the 
styloid process of the radius and a small cyst of a 
degenerative nature on the radial side of the scaphoid bone.  
Both of these were said to point to some degree of 
degenerative joint disease occurring after a trauma.  The 
examiner diagnosed a ruptured disc at the C5-C6 level with 
radiation to the C6 nerve root down to the hand, including 
the thumb and index finger.  He also diagnosed early 
arthrosis of the wrist joint, especially on the lateral side, 
which meant the radial side.  An element of exaggeration at 
the time of the examination was noted for the power of grip 
of the right hand.

During the veteran's March 1992 VA hospitalization the 
veteran complained of right hand weakness that originated 
after a severe traumatic injury to the right and.  His 
records indicated a thumb hyperextension injury in 1988 
requiring splint.  X-ray examination at that time reported a 
possible avulsion fracture of the proximal phalanx of the 
thumb.  He had physical therapy for two to three months and 
right grip strength improved from an initial 28 to 55 lbs.  
The reinjured his thumb again.  He was working as a mechanic 
but claimed that his grip strength was still poor and 
impairing his function at work.  He denied any sensory 
complaints in the right hand.  The veteran was noted to be 
left handed.

Physical examination showed the veteran had a full range of 
motion in both upper extremities.  He had no evidence of 
atrophy of the right hand.  He had no skin discolorations or 
changes in warmth between the two sides.  During the course 
of his therapy he had minimal improvements in manual testing 
and improved mildly in range with passive ranging activities.  
His right hand weakness was evaluated by occupational therapy 
and revealed decreased grip strength in the right hand 
compared to the left.  When testing was done measuring co-
variance to look at consistency of strength, he was found to 
be inconsistent in many different measurements.

At the veteran's July 1992 RO hearing, the veteran testified 
that when he returned from Korea after injuring his right 
thumb, his grip strength was 12 pounds as compared to his 
dominant left hand of 120 to 130.  He reported that being a 
mechanic, it was necessary to use both hands.  His right hand 
had not been responding to any grip exercises.  He could not 
hold heavy things for any length of time.  He experienced 
pain in the hand on cold days.

Neurology clinic records, dated in July 1992, reveal motor 
strength of 5/5 bilaterally in the deltoids, biceps, triceps, 
and wrist extension and flexion with full effort.  Muscle 
tone was normal bilaterally.  An August 1993 VA physical 
examination revealed extreme weakness of the right hand grip.

X-ray examination of the veteran's right hand in January 1999 
revealed no evidence of fracture.  The articular 
relationships were preserved.  There was no evidence of 
significant joint space narrowing.  There were neither 
periarticular erosions nor evidence of periarticular 
osteopenia.  There were no focal soft tissue abnormalities 
seen.  The radiologist's impression was unremarkable right 
hand.

The veteran was examined in January 1999 by VA.  The veteran 
complained that there was constant burning pain.  There was 
nothing the veteran did to aggravate the pain in his thumb.  
He denied using braces or supports.  The pain from his right 
thumb radiated into his wrist and hand.  He had a loss of 
grip strength in his right hand.  He denied any numbness, 
tingling, popping, grinding, or locking of his right hand.  
He did experience frequent swelling and discoloration of his 
right thumb.  There was nothing the veteran could do to 
relieve the pain in his right thumb.  On physical examination 
there were no anatomical defects detected in the hand.  There 
appeared to be a full range of motion in both wrist and all 
the joints of both fingers.  The fingers and thumb could 
fully oppose.  The palm and the thumb could oppose the tips 
of all the fingers.  There was no deficit in grasping 
objects.  There was good strength in dexterity.  There was no 
deficit of pushing, pulling, twisting, probing, writing, and 
touching.  There was 5+/5+ motor power bilaterally throughout 
the upper extremities.  Comprehensive sensory examination of 
the upper extremities showed a normal dermatomal pattern to 
pinprick and deep touch.

Grip strength was right hand 14 lbs., 14 lbs., and 10 lbs. 
and left hand 20 lbs., 24 lbs., and 28 lbs.  Utilizing a 
goniometer, the range of motion of all the joints of the hand 
was completely full without any deficit.  There was no 
limitation by pain, fatigue, weakness, or lack of endurance.  
The examiner diagnosed a normal examination of the hands, 
bilaterally.

Analysis

The veteran's right thumb disability is currently assigned a 
noncompensable evaluation by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5224, pertaining to ankylosis of the thumb.  
See 38 C.F.R. § 4.20.

The medical evidence fails to establish that the veteran has 
ankylosis of the right thumb.  The Court has defined 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  

The VA examinations conducted in March 1992 and January 1999 
showed that the veteran had no limitation of motion of the 
right thumb.  Without ankylosis of the right thumb, the 
criteria for a compensable evaluation under DC 5224 are not 
met.

The Board is of course cognizant of the fact that DC 5224 is 
not a perfect fit for the veteran's service-connected 
residuals of a fracture of the thumb.  The thumb is not 
ankylosed, and the veteran does not contend that it is.  The 
veteran primarily bases his complaints upon pain and grip 
strength.  DC 5224 is, however, the only diagnostic code 
applicable to a thumb injury.  The Board has therefore paid 
considerable attention to the provisions of 38 C.F.R. § 4.21, 
quoted above.

In this case, the veteran's service-connected right thumb 
disability is manifested chiefly by complaints of pain and 
weakness, although limitation based on pain or weakness was 
not demonstrated clinically on movement of the thumb on the 
most recent medical evaluation in January 1999.  There is has 
been little or no objective pathology of the right thumb 
demonstrated.  This in concert with the notations of 
inconsistent strength measurements noted in March 1992 again 
raises the question of the credibility of the veteran's 
subjective complaints of pain and weakness.  Accordingly, in 
the absence of objective symptomatology, the Board believes 
that a noncompensable rating should be assigned under the 
schedular criteria.

DeLuca considerations

As discussed above, it is the intention of the disability 
ratings to compensate for functional loss due to pain, 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  38 C.F.R. §§ 4.40 and 4.45 (2000).  In January 
1999, it was noted that there was no limitation by pain, 
fatigue, weakness, or lack of endurance.  In light of this 
strong medical evidence, the Board concludes that evidence 
does not support the assignment of a compensable rating under 
38 C.F.R. §§ 4.40, 4.45 and/or 4.59 (2000).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
disability rating for his service-connected right thumb 
disability.  The benefit sought on appeal is accordingly 
denied.

Finally, with regard to all of the claims for greater 
disability rating, extraschedular considerations do not apply 
because exceptional circumstances have not been demonstrated. 
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 
C.F.R. § 3.321(b)(1999).

III.  Eligibility for financial assistance in acquiring 
specially adapted housing or financial assistance in 
acquiring special home adaptations.

Duty to Assist

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the veteran's eligibility for 
financial assistance in acquiring specially adapted housing 
or financial assistance in acquiring special home adaptations 
have been obtained and developed by the agency of original 
jurisdiction, and that all reasonable efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim for an increased rating have been made.  In this 
regard, it is noted that the veteran has been afforded 
multiple VA medical examinations, as well as the opportunity 
to present oral testimony, and that he has not made VA aware 
of any additional evidence that may be pertinent to his claim 
and is not yet of record.

The Board notes that the veteran was put on notice as to the 
evidence required for his claim in the statement of the case, 
as he was provided with the applicable criteria and informed 
of the reasons and bases for the RO's determinations.

The veteran contends financial assistance in acquiring 
specially adapted housing or a special home adaptation grant 
should be awarded to him because he has lost the use of his 
left foot.  He asserts that he has no range of motion and 
arthritis in his left ankle and that his left foot just 
flops.

Laws and Regulations

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total disability due to 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.

A pertinent opinion of the VA General Counsel addressed the 
application of this statute and regulations.  Based on the 
plain meaning of the empowering statute, 38 U.S.C.A. § 2101, 
the General Counsel held that a non-service-connected 
disability cannot form the basis of a grant of specially 
adapted housing or special housing adaptations; only a 
permanent and total service connected disability of the types 
specified may give rise to a grant of specially adapted 
housing or special housing adaptations.  VAOPGCPREC 24-97 
(July 3, 1997).  In its decisions, the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department, who is the VA General Counsel.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101.  

The evidence of record reveals that the veteran has 
previously been granted service connection for low back 
strain with arthritis, rated as 40 percent disabling; PTSD 
rated at 30 percent disabling; post fracture of the left 
ankle rated at 20 percent disabling; hypertension rated at 10 
percent disabling; and a thumb injury of the right hand, 
rated noncompensably.  By this decision, the veteran has also 
been found entitled to service connection for bilateral 
hearing loss, tinnitus and a lung disorder.  These disorders 
have not yet been assigned disability evaluations.  However, 
a total disability rating based on individual unemployability 
due to service-connected disabilities has been assigned and 
the veteran has been rated as permanently and totally 
disabled.  

Medical evidence of record shows that the veteran is able to 
ambulate without assistive devices.  No falls have been 
documented.  Locomotion without the aid of braces, crutches, 
canes, or a wheelchair is not precluded.

As noted above, only a permanent and total service-connected 
disability may give rise to a grant of specially adapted 
housing or special housing adaptations.  Furthermore, under 
the law, only specific types of disability give rise to VA 
assistance of this nature.  The evidence of record does not 
indicate that the veteran suffers from either 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  In the 
absence of these specified disabilities, Congress has not 
authorized the VA to provide financial assistance in 
acquiring specially adapted housing to any veteran, no matter 
how deserving or needy he may otherwise be.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Likewise the evidence of record does not support a finding 
that the veteran suffers from permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  In the absence of these specified 
disabilities, financial assistance in acquiring special home 
adaptations is not available to the veteran.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.  

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because service 
connection is only in effect for low back strain with 
arthritis, PTSD, post fracture of the left ankle, 
hypertension, a thumb injury of the right hand, a skin 
disorder, bilateral hearing loss, and a lung disorder, the 
veteran does not meet the criteria for financial assistance 
for specially adapted housing or a special home adaptation 
grant.  The claims must therefore be denied because they lack 
entitlement under the law.

Thus, the Board is constrained to conclude that neither the 
criteria for entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing nor the 
criteria for financial assistance in acquiring special home 
adaptations have been met.  The law as it stands has been 
properly applied to the veteran's claim and the law dictates 
that he has no entitlement to the benefit sought.  


ORDER

The claims of service connection for bilateral hearing loss, 
tinnitus and a lung disorder are granted.

The claims of service connection for headaches, 
dermatitis/folliculitis and an eye disorder including 
glaucoma, blurred vision, and drainage, are denied.

The claims of entitlement to increased initial evaluations 
for residuals of a fracture to the left ankle, low back 
strain with arthritis, hypertension, and residuals of an 
injury to the right thumb are denied.

The claim of entitlement to financial assistance in acquiring 
specially adapted housing and financial assistance in 
acquiring special home adaptations is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 


